
	
		I
		111th CONGRESS
		2d Session
		H. R. 6367
		IN THE HOUSE OF REPRESENTATIVES
		
			September 29, 2010
			Mr. Moran of Kansas
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means, and in addition to the Committees on
			 Energy and Commerce,
			 Education and Labor,
			 the Judiciary,
			 House Administration,
			 Rules,
			 Natural Resources,
			 Appropriations,
			 Financial Services, and
			 Transportation and
			 Infrastructure, for a period to be subsequently determined by
			 the Speaker, in each case for consideration of such provisions as fall within
			 the jurisdiction of the committee concerned
		
		A BILL
		To restore American jobs, and for other
		  purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 TitleThis Act may be cited
			 as the Restore American Jobs Act of
			 2010.
			(b)Table of
			 Contents
				
					Sec. 1. Short title; table of contents.
					Title I—Small Business Jobs and Tax Relief
					Sec. 101. Extend temporary bonus depreciation for certain
				property.
					Sec. 102. Increase in amount allowed as deduction for start-up
				expenditures.
					Sec. 103. Removal of cellular telephones (or similar
				telecommunications equipment) from listed property.
					Sec. 104. Nonrecourse Small Business Investment Company loans
				from the Small Business Administration treated as amounts at risk.
					Sec. 105. Temporary exclusion of 100 percent of gain on certain
				small business stock.
					Title II—Small Business Paperwork Mandate Elimination
					Sec. 201. Repeal of expansion of information reporting
				requirements.
					Title III—Small Business Lending
					Sec. 301. Research credit.
					Title IV—National Right-to-Work 
					Sec. 401. Amendments to the national labor relations
				Act.
					Sec. 402. Amendment to the Railway Labor Act.
					Title V—Economic Freedom 
					Sec. 501. Zero percent capital gains rate for individuals and
				corporations.
					Sec. 502. Reduction in corporate income tax rates.
					Sec. 503. Estate tax repeal made permanent.
					Sec. 504. Election to expense business assets.
					Sec. 505. Payroll Tax Decrease for 2010.
					Sec. 506. Rescission and repeal in ARRA.
					Sec. 507. Termination of TARP authority.
					Sec. 508. Requiring the sale of stock and warrants received
				under TARP.
					Title VI—United States-Colombia Trade Promotion
				Agreement
					Subtitle A—General provisions
					Sec. 601. Short title.
					Sec. 602. Purposes.
					Sec. 603. Definitions.
					Subtitle B—Approval of, and General Provisions Relating to,
				the Agreement
					Sec. 611. Approval and entry into force of the
				agreement.
					Sec. 612. Relationship of the Agreement to United States and
				State law.
					Sec. 613. Implementing actions in anticipation of entry into
				force and initial regulations.
					Sec. 614. Consultation and layover provisions for, and
				effective date of, proclaimed actions.
					Sec. 615. Administration of Dispute Settlement
				proceedings.
					Sec. 616. Arbitration of claims.
					Sec. 617. Effective dates; effect of termination.
					Subtitle C—Customs Provisions
					Sec. 621. Tariff modifications.
					Sec. 622. Additional duties on certain agricultural
				goods.
					Sec. 623. Rules of origin.
					Sec. 624. Customs user fees.
					Sec. 625. Disclosure of incorrect information; false
				certifications of origin; denial of preferential tariff treatment.
					Sec. 626. Reliquidation of entries.
					Sec. 627. Recordkeeping requirements.
					Sec. 628. Enforcement relating to trade in textile or apparel
				goods.
					Sec. 629. Regulations.
					Subtitle D—Relief From Imports
					Sec. 631. Definitions.
					Chapter 1—Relief From Imports Benefiting
				From the Agreement
					Sec. 641. Commencing of action for relief.
					Sec. 642. Commission action on petition.
					Sec. 643. Provision of relief.
					Sec. 644. Termination of relief authority.
					Sec. 645. Compensation authority.
					Sec. 646. Confidential business information.
					Chapter 2—Textile and Apparel Safeguard Measures
					Sec. 651. Commencement of action for relief.
					Sec. 652. Determination and provision of relief.
					Sec. 653. Period of relief.
					Sec. 654. Articles exempt from relief.
					Sec. 655. Rate after termination of import relief.
					Sec. 656. Termination of relief authority.
					Sec. 657. Compensation authority.
					Sec. 658. Confidential business information.
					Chapter 3—Cases Under Title II
				of the Trade Act of 1974
					Sec. 661. Findings and action on goods of Colombia.
					Subtitle E—Procurement
					Sec. 671. Eligible products.
					Subtitle F—Offsets
					Sec. 681. Customs user fees.
					Sec. 682. Time for payment of corporate estimated
				taxes.
					Title VII—United States-Panama Free Trade Agreement and United
				States-Korea Free Trade Agreement
					Sec. 701. Sense of Congress.
					Title VIII—Repeal of Patient Protection and Affordable Care
				Act
					Sec. 801. Repeal.
				
			ISmall
			 Business Jobs and Tax Relief
			101.Extend
			 temporary bonus depreciation for certain property
				(a)Extension of
			 special allowance
					(1)In
			 generalParagraph (2) of section 168(k) of the Internal Revenue
			 Code of 1986 is amended—
						(A)by striking
			 January 1, 2011 and inserting January 1, 2012,
			 and
						(B)by striking
			 January 1, 2010 each place it appears and inserting
			 January 1, 2011.
						(2)Conforming
			 amendments
						(A)The heading for
			 subsection (k) of section 168 of such Code is amended by striking
			 January 1,
			 2010 and inserting January 1, 2011.
						(B)The heading for
			 clause (ii) of section 168(k)(2)(B) of such Code is amended by striking
			 pre-January 1,
			 2010 and inserting pre-January 1, 2011.
						(C)Subparagraph (B)
			 of section 168(l)(5) of such Code is amended by striking January 1,
			 2010 and inserting January 1, 2011.
						(D)Subparagraph (C)
			 of section 168(n)(2) of such Code is amended by striking January 1,
			 2010 and inserting January 1, 2011.
						(E)Subparagraph (B)
			 of section 1400N(d)(3) of such Code is amended by striking January 1,
			 2010 and inserting January 1, 2011.
						(b)Extension of
			 election To accelerate the AMT and research credits in lieu of bonus
			 depreciationSection 168(k)(4) of such Code (relating to election
			 to accelerate the AMT and research credits in lieu of bonus depreciation) is
			 amended—
					(1)by striking
			 2009 and inserting 2010 in subparagraph (D)(iii)
			 (as redesignated by subsection (a)(3)), and
					(2)by adding at the
			 end the following new subparagraph:
						
							(I)Special rules
				for extension property
								(i)Taxpayers
				previously electing accelerationIn the case of a taxpayer who
				made the election under subparagraph (A) for its first taxable year ending
				after March 31, 2008—
									(I)the taxpayer may
				elect not to have this paragraph apply to extension property, but
									(II)if the taxpayer
				does not make the election under subclause (I), in applying this paragraph to
				the taxpayer a separate bonus depreciation amount, maximum amount, and maximum
				increase amount shall be computed and applied to eligible qualified property
				which is extension property and to eligible qualified property which is not
				extension property.
									(ii)Taxpayers not
				previously electing accelerationIn the case of a taxpayer who
				did not make the election under subparagraph (A) for its first taxable year
				ending after March 31, 2008—
									(I)the taxpayer may
				elect to have this paragraph apply to its first taxable year ending after
				December 31, 2009, and each subsequent taxable year, and
									(II)if the taxpayer
				makes the election under subclause (I), this paragraph shall only apply to
				eligible qualified property which is extension property.
									(iii)Extension
				propertyFor purposes of this subparagraph, the term
				extension property means property which is eligible qualified
				property solely by reason of the extension of the application of the special
				allowance under paragraph (1) pursuant to the amendments made by section 101(a)
				of the Restore American Jobs Act of
				2010 (and the application of such extension to this paragraph
				pursuant to the amendment made by section 3(b)(1) of such
				Act).
								.
					(c)Effective
			 datesThe amendments made by this section shall apply to property
			 placed in service after December 31, 2009, in taxable years ending after such
			 date.
				102.Increase in amount
			 allowed as deduction for start-up expenditures
				(a)In
			 generalSubsection (b) of
			 section 195 of the Internal Revenue Code of 1986 is amended by adding at the
			 end the following:
					
						(3)Special rule for
				taxable years beginning in 2009, 2010, or 2011In the case of a taxable year beginning in
				2010, 2011, or 2012, paragraph (1)(A)(ii) shall be applied—
							(A)by substituting
				$20,000 for $5,000, and
							(B)by substituting
				$75,000 for
				$50,000.
							.
				(b)Effective
			 dateThe amendments made by this section shall apply to amounts
			 paid or incurred in taxable years beginning after the date of the enactment of
			 this Act.
				103.Removal of cellular
			 telephones (or similar telecommunications equipment) from listed
			 property
				(a)In
			 generalSubparagraph (A) of
			 section 280F(d)(4) of the Internal Revenue Code (defining listed property) is
			 amended by inserting and at the end of clause (iv), by striking
			 clause (v), and by redesignating clause (vi) as clause (v).
				(b)Effective
			 dateThe amendment made by subsection (a) shall apply to taxable
			 years beginning after January 1, 2009.
				104.Nonrecourse Small
			 Business Investment Company loans from the Small Business Administration
			 treated as amounts at risk
				(a)In
			 generalSubparagraph (B) of
			 section 465(b)(6) of the Internal Revenue Code of 1986 is amended to read as
			 follows:
					
						(B)Qualified
				nonrecourse financingFor
				purposes of this paragraph—
							(i)In
				generalThe term qualified nonrecourse financing
				means any financing—
								(I)which is qualified
				real property financing or qualified SBIC financing,
								(II)except to the
				extent provided in regulations, with respect to which no person is personally
				liable for repayment, and
								(III)which is not
				convertible debt.
								(ii)Qualified real
				property financingThe term qualified real property
				financing means any financing which—
								(I)is borrowed by the taxpayer with respect to
				the activity of holding real property,
								(II)is secured by
				real property used in such activity, and
								(III)is borrowed by the taxpayer from a
				qualified person or represents a loan from any Federal, State, or local
				government or instrumentality thereof, or is guaranteed by any Federal, State,
				or local government.
								(iii)Qualified SBIC
				financingThe term qualified SBIC financing means
				any financing which—
								(I)is borrowed by a
				small business investment company (within the meaning of section 301 of the
				Small Business Investment Act of 1958),
								(II)is secured by
				property used or held, directly or indirectly, by such small business
				investment company, and
								(III)is borrowed
				from, or guaranteed by, the Small Business Administration under the authority
				of section 303(b) of such
				Act.
								.
				(b)Conforming
			 amendmentsSubparagraph (A) of section 465(b)(6) of such Code is
			 amended—
					(1)by striking
			 in the case of an activity of holding real property,, and
					(2)by striking
			 which is secured by real property used in such activity.
					(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
				105.Temporary exclusion
			 of 100 percent of gain on certain small business stock
				(a)In
			 generalSubsection (a) of
			 section 1202 of the Internal Revenue Code of 1986 (relating partial exclusion
			 for gain from certain small business stock) is amended by adding at the end the
			 following new paragraph:
					
						(4)100 Percent
				exclusion for stock acquired during 2010 and 2011In the case of qualified small business
				stock acquired during 2010 or 2011—
							(A)paragraph (1)
				shall be applied by substituting 100 percent for 50
				percent,
							(B)paragraph (2)
				shall not apply, and
							(C)paragraph (7) of section 57(a) shall not
				apply.
							.
				(b)Conforming
			 amendmentParagraph (3) of section 1202(a) of such Code is
			 amended—
					(1)by striking
			 and
			 2010 in the heading, and
					(2)by striking
			 January 1, 2011 and inserting January 1,
			 2010.
					(c)Effective
			 dateThe amendments made by this section shall apply to stock
			 acquired after December 31, 2009.
				IISmall Business
			 Paperwork Mandate Elimination
			201.Repeal of
			 expansion of information reporting requirementsSection 9006 of the Patient Protection and
			 Affordable Care Act, and the amendments made thereby, are hereby repealed; and
			 the Internal Revenue Code of 1986 shall be applied as if such section, and
			 amendments, had never been enacted.
			IIISmall Business
			 Lending
			301.Research
			 credit
				(a)In
			 generalSubparagraph (B) of section 41(h)(1) of the Internal
			 Revenue Code of 1986 is amended by striking December 31, 2009
			 and inserting December 31, 2011.
				(b)Conforming
			 amendmentSubparagraph (D) of section 45C(b)(1) of such Code is
			 amended by striking December 31, 2009 and inserting
			 December 31, 2011.
				(c)Effective
			 dateThe amendments made by this section shall apply to amounts
			 paid or incurred after December 31, 2009.
				IVNational
			 Right-to-Work 
			401.Amendments to
			 the national labor relations Act
				(a)Section 7 of the
			 National Labor Relations Act (the Act) (29 U.S.C. 157) is
			 amended by striking except to and all that follows through
			 authorized in section 8(a)(3).
				(b)Section 8(a) of
			 the Act (29 U.S.C. 158(a)) is amended by striking : Provided,
			 That and all that follows through retaining
			 membership in paragraph (3).
				(c)Section 8(b) of
			 the Act (29 U.S.C. 158(b)) is amended by striking or to
			 discriminate and all that follows through retaining
			 membership in paragraph (2) and by striking covered by an
			 agreement authorized under subsection (a)(3) of this section in
			 paragraph (5).
				(d)Section 8(f) of
			 the Act (29 U.S.C. 158(f)) is amended by striking clause (2) and by
			 redesignating clauses (3) and (4) as (2) and (3), respectively.
				402.Amendment to
			 the Railway Labor ActSection
			 2 of the Railway Labor Act (45 U.S.C. 152) is amended by striking paragraph
			 Eleventh.
			VEconomic Freedom
			 
			501.Zero percent capital
			 gains rate for individuals and corporations
				(a)Zero percent
			 capital gains rate for individuals
					(1)In
			 generalParagraph (1) of
			 section 1(h) of the Internal Revenue Code of 1986 is amended by striking
			 subparagraph (C), by redesignating subparagraphs (D) and (E) and subparagraphs
			 (C) and (D), respectively, and by amending subparagraph (B) to read as
			 follows:
						
							(B)0 percent of the adjusted net capital gain
				(or, if less, taxable
				income);
							.
					(2)Alternative
			 minimum taxParagraph (3) of section 55(b) is amended by striking
			 subparagraph (C), by redesignating subparagraph (D) as subparagraph (C), and by
			 amending subparagraph (B) to read as follows:
						
							(B)0 percent of the adjusted net capital gain
				(or, if less, taxable excess),
				plus
							.
					(3)Repeal of sunset
			 of reduction in capital gains rates for individualsSection 303
			 of the Jobs and Growth Tax Relief Reconciliation Act of 2003 shall not apply to
			 section 301 of such Act.
					(b)Zero percent
			 capital gains rate for corporations
					(1)In
			 generalSection 1201 of the Internal Revenue Code of 1986 is
			 amended by redesignating subsection (b) as subsection (c), and by striking
			 subsection (a) and inserting the following new subsections:
						
							(a)General
				ruleIf for any taxable year
				a corporation has a net capital gain, then, in lieu of the tax imposed by
				sections 11, 511, 821(a) or (c), and 831(a), there is hereby imposed a tax (if
				such tax is less than the tax imposed by such sections) which shall consist of
				the sum of—
								(1)a tax computed on
				the taxable income reduced by the amount of the net capital gain, at the rates
				and in the manner as if this subsection had not been enacted,
								(2)0 percent of the
				adjusted net capital gain (or, if less, taxable income),
								(3)25 percent of the
				excess (if any) of—
									(A)the unrecaptured section 1250 gain (or, if
				less, the net capital gain (determined without regard to subsection (b)(2))),
				over
									(B)the excess (if
				any) of—
										(i)the sum of the
				amount on which tax is determined under paragraph (1) plus the net capital
				gain, over
										(ii)taxable income,
				plus
										(4)28 percent of the
				amount of taxable income in excess of the sum of the amounts on which tax is
				determined under the preceding paragraphs of this subsection.
								(b)Definitions and
				special rulesFor purposes of this section—
								(1)In
				generalThe terms adjusted net capital gain and
				unrecaptured section 1250 gain shall have the respective meanings
				given such terms in section 1(h).
								(2)Dividends taxed
				at net capital gainExcept as
				otherwise provided in this section, the term net capital gain has
				the meaning given such term in section
				1(h)(11).
								.
					(2)Alternative
			 minimum taxSection 55(b) of such Code is amended by adding at
			 the end the following new paragraph:
						
							(4)Maximum rate of
				tax on net capital gain of corporationsThe amount determined
				under paragraph (1)(B)(i) shall not exceed the sum of—
								(A)the amount
				determined under such paragraph computed at the rates and in the same manner as
				if this paragraph had not been enacted on the taxable excess reduced by the net
				capital gain, plus
								(B)the amount
				determined under section
				1201.
								.
					(3)Technical
			 amendments
						(A)Section 1202(a) of
			 such Code is amended by striking 50 percent and inserting
			 100 percent.
						(B)Section 1445(e)(1)
			 of such Code is amended by striking 35 percent (or, to the extent
			 provided in regulations, 15 percent) and inserting 0
			 percent.
						(C)Section 1445(e)(2)
			 of such Code is amended by striking 35 percent and inserting
			 0 percent.
						(D)Section
			 7518(g)(6)(A) of such Code is amended by striking 15 percent (34 percent
			 in the case of a corporation) and inserting 0 percent
			 .
						(E)Section
			 607(h)(6)(A) of the Merchant Marine Act, 1936 is amended by striking 15
			 percent (34 percent in the case of a corporation) and inserting
			 0 percent.
						(c)Effective
			 date
					(1)In
			 generalExcept as provided in paragraph (2), the amendments made
			 by this section shall apply to taxable years beginning after December 31,
			 2009.
					(2)WithholdingThe
			 amendments made by subparagraphs (A) and (B) of subsection (b)(3) shall apply
			 to dispositions and distributions after the date of the enactment of this
			 Act.
					502.Reduction in
			 corporate income tax rates
				(a)In
			 generalSubsection (b) of section 11 of the Internal Revenue Code
			 of 1986 is amended to read as follows:
					
						(b)Amount of
				taxThe amount of the tax imposed by subsection (a) shall be 12.5
				percent of taxable
				income.
						.
				(b)Conforming
			 amendments
					(1)Section
			 55(b)(1)(B)(i) of such Code is amended by striking 20 percent
			 and inserting 12.5 percent.
					(2)Section 280C(c)(3)(B)(ii)(II) of such Code
			 is amended by striking maximum rate of tax under section
			 11(b)(1) and inserting rate of tax under section
			 11(b).
					(3)Section 832(b)(1)
			 of such Code is amended by striking rates provided in section
			 11(b) and inserting rate provided in section
			 11(b).
					(4)Sections 244(a)(2)(B), 247(a)(2)(B),
			 527(b)(1), 835(e), 852(b)(1), 857(b)(4)(A), 860G(c)(1), 904(b)(3)(E)(ii)(II),
			 and 1375(a) of such Code is amended by striking highest rate of
			 tax and inserting rate of tax.
					(5)Sections 860E(e)(2)(B), 860E(e)(6)(A)(ii),
			 860K(d)(2)(A)(ii), 860K(e)(1)(B)(ii), 1446(b)(2)(B), and 7874(e)(1)(B) of such
			 Code are each amended by striking highest rate of tax specified in
			 section 11(b)(1) and inserting rate of tax specified in section
			 11(b).
					(6)Section 904(b)(3)(D)(ii) of such Code is
			 amended by striking (determined without regard to the last sentence of
			 section 11(b)(1)).
					(7)Section 962 of such Code is amended by
			 striking subsection (c) and by redesignating subsection (d) as subsection
			 (c).
					(8)Section 1201(a) of such Code is
			 amended—
						(A)by striking
			 35 percent (determined without regard to the last 2 sentences of section
			 11(b)(1)) and inserting 15 percent, and
						(B)by striking
			 35 percent in paragraph (2) and inserting 15
			 percent.
						(9)Section 1561(a) of such Code is
			 amended—
						(A)by striking
			 paragraph (1) and by redesignating paragraphs (2), (3), and (4) as paragraphs
			 (1), (2), and (3), respectively,
						(B)by striking
			 The amounts specified in paragraph (1), the and inserting
			 The,
						(C)by striking
			 paragraph (2) and inserting paragraph (1),
						(D)by striking
			 paragraph (3) both places it appears and inserting
			 paragraph (2),
						(E)by striking
			 paragraph (4) and inserting paragraph (3),
			 and
						(F)by striking the
			 fourth sentence.
						(10)Subsection (b) of section 1561 of such Code
			 is amended to read as follows:
						
							(b)Certain short
				taxable yearsIf a corporation has a short taxable year which
				does not include a December 31 and is a component member of a controlled group
				of corporations with respect to such taxable year, then for purposes of this
				subtitle, the amount to be used in computing the accumulated earnings credit
				under section 535(c)(2) and (3) of such corporation for such taxable year shall
				be the amount specified in subsection (a)(1) divided by the number of
				corporations which are component members of such group on the last day of such
				taxable year. For purposes of the preceding sentence, section 1563(b) shall be
				applied as if such last day were substituted for December
				31.
							.
					(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2009.
				503.Estate tax
			 repeal made permanentSection
			 901 of the Economic Growth and Tax Relief Reconciliation Act of 2001 shall not
			 apply to title V of such Act.
			504.Election to
			 expense business assets
				(a)In
			 generalSection 179 of the
			 Internal Revenue Code of 1986 is amended to read as follows:
					
						179.Election to
				expense certain depreciable business assets
							(a)Treatment as
				expensesA taxpayer may elect
				to treat the cost of any property to which this section applies as an expense
				which is not chargeable to capital account. Any cost so treated shall be
				allowed as a deduction for the taxable year in which such property is placed in
				service.
							(b)Property to
				which section applies
								(1)In
				generalThis section shall apply to property—
									(A)which is—
										(i)tangible property
				(to which section 168 applies), or
										(ii)computer software
				(as defined in section 197(e)(3)(B)) which is described in section
				197(e)(3)(A)(i), to which section 167 applies,
										(B)which is section
				1245 property (as defined in section 1245(a)(3)) or 1250 property (as defined
				in section 1250(c)), and
									(C)which is acquired
				by purchase for use in the active conduct of a trade or business.
									Such term
				shall not include any property described in section 50(b) and shall not include
				air conditioning or heating units.(2)Purchase
				definedFor purposes of
				paragraph (1), the term purchase means any acquisition of
				property, but only if—
									(A)the property is
				not acquired from a person whose relationship to the person acquiring it would
				result in the disallowance of losses under section 267 or 707(b) (but, in
				applying section 267(b) and (c) for purposes of this section, paragraph (4) of
				section 267(c) shall be treated as providing that the family of an individual
				shall include only his spouse, ancestors, and lineal descendants),
									(B)the property is
				not acquired by one component member of a controlled group from another
				component member of the same controlled group, and
									(C)the basis of the
				property in the hands of the person acquiring it is not determined—
										(i)in
				whole or in part by reference to the adjusted basis of such property in the
				hands of the person from whom acquired, or
										(ii)under section
				1014(a) (relating to property acquired from a decedent).
										(3)CostFor
				purposes of this section, the cost of property does not include so much of the
				basis of such property as is determined by reference to the basis of other
				property held at any time by the person acquiring such property.
								(4)Controlled group
				definedFor purposes of this
				section, the term controlled group has the meaning assigned to it
				by section 1563(a), except that, for such purposes, the phrase more than
				50 percent shall be substituted for the phrase at least 80
				percent each place it appears in section 1563(a)(1).
								(5)Coordination
				with section 38No credit
				shall be allowed under section 38 with respect to any amount for which a
				deduction is allowed under subsection (a).
								(6)Recapture in
				certain casesThe Secretary shall, by regulations, provide for
				recapturing the benefit under any deduction allowable under subsection (a) with
				respect to any property which is not used predominantly in a trade or business
				at any time.
								(c)Election
								(1)In
				generalAn election under this section for any taxable year
				shall—
									(A)specify the items
				of property to which the election applies, and
									(B)be made on the
				taxpayer’s return of the tax imposed by this chapter for the taxable
				year.
									Such
				election shall be made in such manner as the Secretary may by regulations
				prescribe.(2)Election
				irrevocableAny election made under this section, and any
				specification contained in any such election, may not be revoked except with
				the consent of the
				Secretary.
								.
				(b)Effective
			 dateThe amendment made by this section shall apply to property
			 placed in service after the date of the enactment of this Act.
				505.Payroll Tax Decrease
			 for 2010
				(a)EmployeesSection 3101 of the Internal Revenue Code
			 of 1986 is amended by adding at the end the following new subsection:
					
						(d)Reduction in tax
				rate for 2010In the case of
				wages received during calendar year 2010—
							(1)subsection (a)
				shall be applied by substituting 3.1 percent for 6.2
				percent in the table contained therein, and
							(2)subsection (b) shall be applied by
				substituting 0.725 percent for 1.45 percent in
				paragraph (6)
				thereof.
							.
				(b)EmployersSection
			 3111 of such Code is amended by adding at the end the following new
			 subsection:
					
						(d)Reduction in tax
				rate for 2010In the case of
				wages paid during calendar year 2010—
							(1)subsection (a)
				shall be applied by substituting 3.1 percent for 6.2
				percent in the table contained therein, and
							(2)subsection (b) shall be applied by
				substituting 0.725 percent for 1.45 percent in
				paragraph (6)
				thereof.
							.
				(c)Self-EmploymentSection
			 1401 of such Code is amended by adding at the end the following new
			 subsection:
					
						(d)Reduction in tax
				rate for 2010In the case of
				a taxable year beginning in 2010—
							(1)subsection (a)
				shall be applied by substituting 6.2 percent for 12.4
				percent in the table contained therein, and
							(2)subsection (b) shall be applied by
				substituting 1.45 percent for 2.90 percent in
				paragraph (6)
				thereof.
							.
				(d)Effective
			 date
					(1)In
			 generalExcept as provided by paragraph (2), the amendments made
			 by this section shall apply with respect to remuneration paid after December
			 31, 2009.
					(2)Self-employmentThe
			 amendment made by subsection (c) shall apply to taxable years beginning after
			 December 31, 2009.
					506.Rescission and
			 repeal in ARRA
				(a)RescissionOf the discretionary appropriations made
			 available in division A of the American Recovery and Reinvestment Act of 2009
			 (Public Law 111–5), all unobligated balances are rescinded.
				(b)RepealSubtitles B and C of title II and titles
			 III through VII of division B of the American Recovery and Reinvestment Act of
			 2009 (Public Law 111–5) are repealed.
				507.Termination of
			 TARP authoritySection 120 of
			 the Emergency Economic Stabilization Act of 2008 (12 U.S.C. 5230) is amended to
			 read as follows:
				
					120.Termination of
				authorityThe authorities
				provided under sections 101(a), excluding section 101(a)(3), and 102 shall
				terminate on the date of the enactment of the Restore American Jobs Act of
				2010.
					.
			508.Requiring the
			 sale of stock and warrants received under TARPNot later than the end of the 1-year period
			 beginning on the date of the enactment of this Act, the Secretary of the
			 Treasury shall sell all stock and warrants acquired by the Secretary under the
			 Troubled Asset Relief Program under title I of the Emergency Economic
			 Stabilization Act of 2008 (12 U.S.C. 5211 et seq.).
			VIUnited
			 States-Colombia Trade Promotion Agreement
			AGeneral
			 provisions
				601.Short
			 titleThis title may be cited
			 as the United States-Colombia Trade Promotion Agreement Implementation
			 Act.
				602.PurposesThe purposes of this title are—
					(1)to approve and
			 implement the free trade agreement between the United States and Colombia
			 entered into under the authority of section 2103(b) of the Bipartisan Trade
			 Promotion Authority Act of 2002 (19 U.S.C. 3803(b));
					(2)to strengthen and
			 develop economic relations between the United States and Colombia for their
			 mutual benefit;
					(3)to establish free
			 trade between the United States and Colombia through the reduction and
			 elimination of barriers to trade in goods and services and to investment;
			 and
					(4)to lay the
			 foundation for further cooperation to expand and enhance the benefits of the
			 Agreement.
					603.DefinitionsIn this title:
					(1)AgreementThe
			 term Agreement means the United States-Colombia Trade Promotion
			 Agreement approved by Congress under section 101(a)(1).
					(2)CommissionThe
			 term Commission means the United States International Trade
			 Commission.
					(3)HTSThe
			 term HTS means the Harmonized Tariff Schedule of the United
			 States.
					(4)Textile or
			 apparel goodThe term textile or apparel good means
			 a good listed in the Annex to the Agreement on Textiles and Clothing referred
			 to in section 101(d)(4) of the Uruguay Round Agreements Act (19 U.S.C.
			 3511(d)(4)), other than a good listed in Annex 3–C of the Agreement.
					BApproval of, and
			 General Provisions Relating to, the Agreement
				611.Approval and
			 entry into force of the agreement
					(a)Approval of
			 Agreement and Statement of Administrative ActionPursuant to
			 section 2105 of the Bipartisan Trade Promotion Authority Act of 2002 (19 U.S.C.
			 3805) and section 151 of the Trade Act of
			 1974 (19 U.S.C. 2191), Congress approves—
						(1)the United
			 States-Colombia Trade Promotion Agreement entered into on November 22, 2006,
			 with the Government of Colombia, as amended on June 28, 2007, by the United
			 States and Colombia, and submitted to Congress on April 8, 2008; and
						(2)the statement of
			 administrative action proposed to implement the Agreement that was submitted to
			 Congress on April 8, 2008.
						(b)Conditions for
			 Entry Into Force of the AgreementAt such time as the President
			 determines that Colombia has taken measures necessary to comply with those
			 provisions of the Agreement that are to take effect on the date on which the
			 Agreement enters into force, the President is authorized to exchange notes with
			 the Government of Colombia providing for the entry into force, on or after
			 January 1, 2009, of the Agreement with respect to the United States.
					612.Relationship of
			 the Agreement to United States and State law
					(a)Relationship of
			 Agreement to United States Law
						(1)United states
			 law to prevail in conflictNo provision of the Agreement, nor the
			 application of any such provision to any person or circumstance, which is
			 inconsistent with any law of the United States shall have effect.
						(2)ConstructionNothing
			 in this title shall be construed—
							(A)to amend or modify
			 any law of the United States; or
							(B)to limit any
			 authority conferred under any law of the United States,
							unless
			 specifically provided for in this title.(b)Relationship of
			 Agreement to State Law
						(1)Legal
			 challengeNo State law, or the application thereof, may be
			 declared invalid as to any person or circumstance on the ground that the
			 provision or application is inconsistent with the Agreement, except in an
			 action brought by the United States for the purpose of declaring such law or
			 application invalid.
						(2)Definition of
			 state lawFor purposes of this subsection, the term State
			 law includes—
							(A)any law of a
			 political subdivision of a State; and
							(B)any State law
			 regulating or taxing the business of insurance.
							(c)Effect of
			 Agreement With Respect to Private RemediesNo person other than
			 the United States—
						(1)shall have any
			 cause of action or defense under the Agreement or by virtue of congressional
			 approval thereof; or
						(2)may challenge, in
			 any action brought under any provision of law, any action or inaction by any
			 department, agency, or other instrumentality of the United States, any State,
			 or any political subdivision of a State, on the ground that such action or
			 inaction is inconsistent with the Agreement.
						613.Implementing
			 actions in anticipation of entry into force and initial regulations
					(a)Implementing
			 Actions
						(1)Proclamation
			 authorityAfter the date of the enactment of this Act—
							(A)the President may
			 proclaim such actions, and
							(B)other appropriate
			 officers of the United States Government may issue such regulations,
							as may be
			 necessary to ensure that any provision of this title, or amendment made by this
			 title, that takes effect on the date on which the Agreement enters into force
			 is appropriately implemented on such date, but no such proclamation or
			 regulation may have an effective date earlier than the date on which the
			 Agreement enters into force.(2)Effective date
			 of certain proclaimed actionsAny action proclaimed by the
			 President under the authority of this title that is not subject to the
			 consultation and layover provisions under section 614 may not take effect
			 before the 15th day after the date on which the text of the proclamation is
			 published in the Federal Register.
						(3)Waiver of 15-day
			 restrictionThe 15-day restriction contained in paragraph (2) on
			 the taking effect of proclaimed actions is waived to the extent that the
			 application of such restriction would prevent the taking effect on the date the
			 Agreement enters into force of any action proclaimed under this section.
						(b)Initial
			 RegulationsInitial regulations necessary or appropriate to carry
			 out the actions required by or authorized under this title or proposed in the
			 statement of administrative action submitted under section 611(a)(2) to
			 implement the Agreement shall, to the maximum extent feasible, be issued within
			 1 year after the date on which the Agreement enters into force. In the case of
			 any implementing action that takes effect on a date after the date on which the
			 Agreement enters into force, initial regulations to carry out that action
			 shall, to the maximum extent feasible, be issued within 1 year after such
			 effective date.
					614.Consultation
			 and layover provisions for, and effective date of, proclaimed
			 actionsIf a provision of this
			 title provides that the implementation of an action by the President by
			 proclamation is subject to the consultation and layover requirements of this
			 section, such action may be proclaimed only if—
					(1)the President has
			 obtained advice regarding the proposed action from—
						(A)the appropriate
			 advisory committees established under section 135 of the
			 Trade Act of 1974 (19 U.S.C. 2155);
			 and
						(B)the
			 Commission;
						(2)the President has
			 submitted to the Committee on Finance of the Senate and the Committee on Ways
			 and Means of the House of Representatives a report that sets forth—
						(A)the action
			 proposed to be proclaimed and the reasons therefor; and
						(B)the advice
			 obtained under paragraph (1);
						(3)a
			 period of 60 calendar days, beginning on the first day on which the
			 requirements set forth in paragraphs (1) and (2) have been met, has expired;
			 and
					(4)the President has
			 consulted with the committees referred to in paragraph (2) regarding the
			 proposed action during the period referred to in paragraph (3).
					615.Administration
			 of Dispute Settlement proceedings
					(a)Establishment or
			 Designation of OfficeThe President is authorized to establish or
			 designate within the Department of Commerce an office that shall be responsible
			 for providing administrative assistance to panels established under chapter 21
			 of the Agreement. The office shall not be considered to be an agency for
			 purposes of section 552 of title 5, United States Code.
					(b)Authorization of
			 AppropriationsThere are authorized to be appropriated for each
			 fiscal year after fiscal year 2008 to the Department of Commerce such sums as
			 may be necessary for the establishment and operations of the office established
			 or designated under subsection (a) and for the payment of the United States
			 share of the expenses of panels established under chapter 21 of the
			 Agreement.
					616.Arbitration of
			 claimsThe United States is
			 authorized to resolve any claim against the United States covered by article
			 10.16.1(a)(i)(C) or article 10.16.1(b)(i)(C) of the Agreement, pursuant to the
			 Investor-State Dispute Settlement procedures set forth in section B of chapter
			 10 of the Agreement.
				617.Effective
			 dates; effect of termination
					(a)Effective
			 DatesExcept as provided in subsection (b), this title and the
			 amendments made by this title take effect on the date on which the Agreement
			 enters into force.
					(b)ExceptionsSections
			 601 through 603 and this subtitle take effect on the date of the enactment of
			 this Act.
					(c)Termination of
			 the AgreementOn the date on which the Agreement terminates, this
			 title (other than this subsection) and the amendments made by this title shall
			 cease to have effect.
					CCustoms
			 Provisions
				621.Tariff
			 modifications
					(a)Tariff
			 Modifications Provided for in the Agreement
						(1)Proclamation
			 authorityThe President may proclaim—
							(A)such modifications
			 or continuation of any duty,
							(B)such continuation
			 of duty-free or excise treatment, or
							(C)such additional
			 duties,
							as the
			 President determines to be necessary or appropriate to carry out or apply
			 articles 2.3, 2.5, 2.6, 3.3.13, and Annex 2.3 of the Agreement.(2)Effect on gsp
			 statusNotwithstanding section 502(a)(1) of the
			 Trade Act of 1974 (19 U.S.C.
			 2462(a)(1)), the President shall, on the date on which the Agreement enters
			 into force, terminate the designation of Colombia as a beneficiary developing
			 country for purposes of title V of the Trade Act
			 of 1974 (19 U.S.C. 2461 et seq.).
						(b)Other Tariff
			 ModificationsSubject to the consultation and layover provisions
			 of section 614, the President may proclaim—
						(1)such modifications
			 or continuation of any duty,
						(2)such modifications
			 as the United States may agree to with Colombia regarding the staging of any
			 duty treatment set forth in Annex 2.3 of the Agreement,
						(3)such continuation
			 of duty-free or excise treatment, or
						(4)such additional
			 duties,
						as the
			 President determines to be necessary or appropriate to maintain the general
			 level of reciprocal and mutually advantageous concessions with respect to
			 Colombia provided for by the Agreement.(c)Conversion to Ad
			 Valorem RatesFor purposes of subsections (a) and (b), with
			 respect to any good for which the base rate in the Schedule of the United
			 States to Annex 2.3 of the Agreement is a specific or compound rate of duty,
			 the President may substitute for the base rate an ad valorem rate that the
			 President determines to be equivalent to the base rate.
					(d)Tariff Rate
			 QuotasIn implementing the tariff rate quotas set forth in
			 Appendix I to the Schedule of the United States to Annex 2.3 of the Agreement,
			 the President shall take such action as may be necessary to ensure that imports
			 of agricultural goods do not disrupt the orderly marketing of commodities in
			 the United States.
					622.Additional
			 duties on certain agricultural goods
					(a)DefinitionsIn
			 this section:
						(1)Applicable ntr
			 (mfn) rate of dutyThe term applicable NTR (MFN) rate of
			 duty means, with respect to a safeguard good, a rate of duty equal to
			 the lowest of—
							(A)the base rate in
			 the Schedule of the United States to Annex 2.3 of the Agreement;
							(B)the column 1
			 general rate of duty that would, on the day before the date on which the
			 Agreement enters into force, apply to a good classifiable in the same 8-digit
			 subheading of the HTS as the safeguard good; or
							(C)the column 1
			 general rate of duty that would, at the time the additional duty is imposed
			 under subsection (b), apply to a good classifiable in the same 8-digit
			 subheading of the HTS as the safeguard good.
							(2)Schedule rate of
			 dutyThe term schedule rate of duty means, with
			 respect to a safeguard good, the rate of duty for that good that is set forth
			 in the Schedule of the United States to Annex 2.3 of the Agreement.
						(3)Safeguard
			 goodThe term safeguard good means a good—
							(A)that is included
			 in the Schedule of the United States to Annex 2.18 of the Agreement;
							(B)that qualifies as
			 an originating good under section 623, except that operations performed in or
			 material obtained from the United States shall be considered as if the
			 operations were performed in, and the material was obtained from, a country
			 that is not a party to the Agreement; and
							(C)for which a claim
			 for preferential tariff treatment under the Agreement has been made.
							(b)Additional
			 Duties on Safeguard Goods
						(1)In
			 generalIn addition to any duty proclaimed under subsection (a)
			 or (b) of section 621, the Secretary of the Treasury shall assess a duty, in
			 the amount determined under paragraph (2), on a safeguard good imported into
			 the United States in a calendar year if the Secretary determines that, prior to
			 such importation, the total volume of that safeguard good that is imported into
			 the United States in that calendar year exceeds 140 percent of the volume that
			 is provided for that safeguard good in the corresponding year in the applicable
			 table contained in Appendix I of the General Notes to the Schedule of the
			 United States to Annex 2.3 of the Agreement. For purposes of this subsection,
			 year 1 in that table corresponds to the calendar year in which the Agreement
			 enters into force.
						(2)Calculation of
			 additional dutyThe additional duty on a safeguard good under
			 this subsection shall be—
							(A)in years 1 through
			 4, an amount equal to 100 percent of the excess of the applicable NTR (MFN)
			 rate of duty over the schedule rate of duty;
							(B)in years 5 through
			 7, an amount equal to 75 percent of the excess of the applicable NTR (MFN) rate
			 of duty over the schedule rate of duty; and
							(C)in years 8 through
			 9, an amount equal to 50 percent of the excess of the applicable NTR (MFN) rate
			 of duty over the schedule rate of duty.
							(3)NoticeNot
			 later than 60 days after the Secretary of the Treasury first assesses an
			 additional duty in a calendar year on a good under this subsection, the
			 Secretary shall notify the Government of Colombia in writing of such action and
			 shall provide to that Government data supporting the assessment of the
			 additional duty.
						(c)ExceptionsNo
			 additional duty shall be assessed on a good under subsection (b) if, at the
			 time of entry, the good is subject to import relief under—
						(1)chapter 1 of
			 subtitle D of this title; or
						(2)chapter 1 of title
			 II of the Trade Act of 1974 (19
			 U.S.C. 2251 et seq.).
						(d)TerminationThe
			 assessment of an additional duty on a good under subsection (b) shall cease to
			 apply to that good on the date on which duty-free treatment must be provided to
			 that good under the Schedule of the United States to Annex 2.3 of the
			 Agreement.
					623.Rules of
			 origin
					(a)Application and
			 InterpretationIn this section:
						(1)Tariff
			 classificationThe basis for any tariff classification is the
			 HTS.
						(2)Reference to
			 htsWhenever in this section there is a reference to a chapter,
			 heading, or subheading, such reference shall be a reference to a chapter,
			 heading, or subheading of the HTS.
						(3)Cost or
			 valueAny cost or value referred to in this section shall be
			 recorded and maintained in accordance with the generally accepted accounting
			 principles applicable in the territory of the country in which the good is
			 produced (whether Colombia or the United States).
						(b)Originating
			 GoodsFor purposes of this title and for purposes of implementing
			 the preferential tariff treatment provided for under the Agreement, except as
			 otherwise provided in this section, a good is an originating good if—
						(1)the good is a good
			 wholly obtained or produced entirely in the territory of Colombia, the United
			 States, or both;
						(2)the good—
							(A)is produced
			 entirely in the territory of Colombia, the United States, or both, and—
								(i)each
			 of the nonoriginating materials used in the production of the good undergoes an
			 applicable change in tariff classification specified in Annex 3–A or Annex 4.1
			 of the Agreement; or
								(ii)the
			 good otherwise satisfies any applicable regional value-content or other
			 requirements specified in Annex 3–A or Annex 4.1 of the Agreement; and
								(B)satisfies all
			 other applicable requirements of this section; or
							(3)the good is
			 produced entirely in the territory of Colombia, the United States, or both,
			 exclusively from materials described in paragraph (1) or (2).
						(c)Regional
			 Value-Content
						(1)In
			 generalFor purposes of subsection (b)(2), the regional
			 value-content of a good referred to in Annex 4.1 of the Agreement, except for
			 goods to which paragraph (4) applies, shall be calculated by the importer,
			 exporter, or producer of the good, on the basis of the build-down method
			 described in paragraph (2) or the build-up method described in paragraph
			 (3).
						(2)Build-down
			 method
							(A)In
			 generalThe regional value-content of a good may be calculated on
			 the basis of the following build-down method:
								
									
										
											AV−VNM
											
											RVC =—————× 100.
											
											AV
											
										
									
								
							(B)DefinitionsIn
			 subparagraph (A):
								(i)AVThe
			 term AV means the adjusted value of the good.
								(ii)RVCThe
			 term RVC means the regional value-content of the good, expressed
			 as a percentage.
								(iii)VNMThe
			 term VNM means the value of nonoriginating materials that are
			 acquired and used by the producer in the production of the good, but does not
			 include the value of a material that is self-produced.
								(3)Build-up
			 method
							(A)In
			 generalThe regional value-content of a good may be calculated on
			 the basis of the following build-up method:
								
									
										
											VOM
											
											RVC =—————× 100.
											
											AV
											
										
									
								
							(B)DefinitionsIn
			 subparagraph (A):
								(i)AVThe
			 term AV means the adjusted value of the good.
								(ii)RVCThe
			 term RVC means the regional value-content of the good, expressed
			 as a percentage.
								(iii)VOMThe
			 term VOM means the value of originating materials that are
			 acquired or self-produced, and used by the producer in the production of the
			 good.
								(4)Special rule for
			 certain automotive goods
							(A)In
			 generalFor purposes of subsection (b)(2), the regional
			 value-content of an automotive good referred to in Annex 4.1 of the Agreement
			 shall be calculated by the importer, exporter, or producer of the good, on the
			 basis of the following net cost method:
								
									
										
											NC−VNM
											
											RVC =—————× 100.
											
											NC
											
										
									
								
							(B)DefinitionsIn
			 subparagraph (A):
								(i)Automotive
			 goodThe term automotive good means a good provided
			 for in any of subheadings 8407.31 through 8407.34, subheading 8408.20, heading
			 8409, or any of headings 8701 through 8708.
								(ii)RVCThe
			 term RVC means the regional value-content of the automotive good,
			 expressed as a percentage.
								(iii)NCThe
			 term NC means the net cost of the automotive good.
								(iv)VNMThe
			 term VNM means the value of nonoriginating materials that are
			 acquired and used by the producer in the production of the automotive good, but
			 does not include the value of a material that is self-produced.
								(C)Motor
			 vehicles
								(i)Basis of
			 calculationFor purposes of determining the regional
			 value-content under subparagraph (A) for an automotive good that is a motor
			 vehicle provided for in any of headings 8701 through 8705, an importer,
			 exporter, or producer may average the amounts calculated under the formula
			 contained in subparagraph (A), over the producer’s fiscal year—
									(I)with respect to
			 all motor vehicles in any one of the categories described in clause (ii);
			 or
									(II)with respect to
			 all motor vehicles in any such category that are exported to the territory of
			 the United States or Colombia.
									(ii)CategoriesA
			 category is described in this clause if it—
									(I)is the same model
			 line of motor vehicles, is in the same class of motor vehicles, and is produced
			 in the same plant in the territory of Colombia or the United States, as the
			 good described in clause (i) for which regional value-content is being
			 calculated;
									(II)is the same class
			 of motor vehicles, and is produced in the same plant in the territory of
			 Colombia or the United States, as the good described in clause (i) for which
			 regional value-content is being calculated; or
									(III)is the same
			 model line of motor vehicles produced in the territory of Colombia or the
			 United States as the good described in clause (i) for which regional
			 value-content is being calculated.
									(D)Other automotive
			 goodsFor purposes of determining the regional value-content
			 under subparagraph (A) for automotive materials provided for in any of
			 subheadings 8407.31 through 8407.34, in subheading 8408.20, or in heading 8409,
			 8706, 8707, or 8708, that are produced in the same plant, an importer,
			 exporter, or producer may—
								(i)average the
			 amounts calculated under the formula contained in subparagraph (A) over—
									(I)the fiscal year of
			 the motor vehicle producer to whom the automotive goods are sold,
									(II)any quarter or
			 month, or
									(III)the fiscal year
			 of the producer of such goods,
									if the goods
			 were produced during the fiscal year, quarter, or month that is the basis for
			 the calculation;(ii)determine the
			 average referred to in clause (i) separately for such goods sold to 1 or more
			 motor vehicle producers; or
								(iii)make a separate
			 determination under clause (i) or (ii) for such goods that are exported to the
			 territory of Colombia or the United States.
								(E)Calculating net
			 costThe importer, exporter, or producer of an automotive good
			 shall, consistent with the provisions regarding allocation of costs provided
			 for in generally accepted accounting principles, determine the net cost of the
			 automotive good under subparagraph (B) by—
								(i)calculating the
			 total cost incurred with respect to all goods produced by the producer of the
			 automotive good, subtracting any sales promotion, marketing, and after-sales
			 service costs, royalties, shipping and packing costs, and nonallowable interest
			 costs that are included in the total cost of all such goods, and then
			 reasonably allocating the resulting net cost of those goods to the automotive
			 good;
								(ii)calculating the
			 total cost incurred with respect to all goods produced by that producer,
			 reasonably allocating the total cost to the automotive good, and then
			 subtracting any sales promotion, marketing, and after-sales service costs,
			 royalties, shipping and packing costs, and nonallowable interest costs that are
			 included in the portion of the total cost allocated to the automotive good;
			 or
								(iii)reasonably
			 allocating each cost that forms part of the total cost incurred with respect to
			 the automotive good so that the aggregate of these costs does not include any
			 sales promotion, marketing, and after-sales service costs, royalties, shipping
			 and packing costs, or nonallowable interest costs.
								(d)Value of
			 Materials
						(1)In
			 generalFor the purpose of calculating the regional value-content
			 of a good under subsection (c), and for purposes of applying the de minimis
			 rules under subsection (f), the value of a material is—
							(A)in the case of a
			 material that is imported by the producer of the good, the adjusted value of
			 the material;
							(B)in the case of a
			 material acquired in the territory in which the good is produced, the value,
			 determined in accordance with Articles 1 through 8, Article 15, and the
			 corresponding interpretive notes, of the Agreement on Implementation of Article
			 VII of the General Agreement on Tariffs and Trade 1994 referred to in section
			 101(d)(8) of the Uruguay Round Agreements Act (19 U.S.C. 3511(d)(8)), as set
			 forth in regulations promulgated by the Secretary of the Treasury providing for
			 the application of such Articles in the absence of an importation by the
			 producer; or
							(C)in the case of a
			 material that is self-produced, the sum of—
								(i)all
			 expenses incurred in the production of the material, including general
			 expenses; and
								(ii)an
			 amount for profit equivalent to the profit added in the normal course of
			 trade.
								(2)Further
			 adjustments to the value of materials
							(A)Originating
			 materialThe following expenses, if not included in the value of
			 an originating material calculated under paragraph (1), may be added to the
			 value of the originating material:
								(i)The
			 costs of freight, insurance, packing, and all other costs incurred in
			 transporting the material within or between the territory of Colombia, the
			 United States, or both, to the location of the producer.
								(ii)Duties, taxes,
			 and customs brokerage fees on the material paid in the territory of Colombia,
			 the United States, or both, other than duties or taxes that are waived,
			 refunded, refundable, or otherwise recoverable, including credit against duty
			 or tax paid or payable.
								(iii)The cost of
			 waste and spoilage resulting from the use of the material in the production of
			 the good, less the value of renewable scrap or byproducts.
								(B)Nonoriginating
			 materialThe following expenses, if included in the value of a
			 nonoriginating material calculated under paragraph (1), may be deducted from
			 the value of the nonoriginating material:
								(i)The
			 costs of freight, insurance, packing, and all other costs incurred in
			 transporting the material within or between the territory of Colombia, the
			 United States, or both, to the location of the producer.
								(ii)Duties, taxes,
			 and customs brokerage fees on the material paid in the territory of Colombia,
			 the United States, or both, other than duties or taxes that are waived,
			 refunded, refundable, or otherwise recoverable, including credit against duty
			 or tax paid or payable.
								(iii)The cost of
			 waste and spoilage resulting from the use of the material in the production of
			 the good, less the value of renewable scrap or byproducts.
								(iv)The
			 cost of originating materials used in the production of the nonoriginating
			 material in the territory of Colombia, the United States, or both.
								(e)Accumulation
						(1)Originating
			 materials used in production of goods of another
			 countryOriginating materials from the territory of Colombia or
			 the United States that are used in the production of a good in the territory of
			 the other country shall be considered to originate in the territory of such
			 other country.
						(2)Multiple
			 producersA good that is produced in the territory of Colombia,
			 the United States, or both, by 1 or more producers, is an originating good if
			 the good satisfies the requirements of subsection (b) and all other applicable
			 requirements of this section.
						(f)De Minimis
			 Amounts of Nonoriginating Materials
						(1)In
			 generalExcept as provided in paragraphs (2) and (3), a good that
			 does not undergo a change in tariff classification pursuant to Annex 4.1 of the
			 Agreement is an originating good if—
							(A)(i)the value of all
			 nonoriginating materials that—
									(I)are used in the production of the good,
			 and
									(II)do not undergo the applicable change in
			 tariff classification (set forth in Annex 4.1 of the Agreement),
									does not
			 exceed 10 percent of the adjusted value of the good;(ii)the good meets all other
			 applicable requirements of this section; and
								(iii)the value of such nonoriginating
			 materials is included in the value of nonoriginating materials for any
			 applicable regional value-content requirement for the good; or
								(B)the good meets the
			 requirements set forth in paragraph 2 of Annex 4.6 of the Agreement.
							(2)ExceptionsParagraph
			 (1) does not apply to the following:
							(A)A nonoriginating
			 material provided for in chapter 4, or a nonoriginating dairy preparation
			 containing over 10 percent by weight of milk solids provided for in subheading
			 1901.90 or 2106.90, that is used in the production of a good provided for in
			 chapter 4.
							(B)A nonoriginating
			 material provided for in chapter 4, or a nonoriginating dairy preparation
			 containing over 10 percent by weight of milk solids provided for in subheading
			 1901.90, that is used in the production of any of the following goods:
								(i)Infant
			 preparations containing over 10 percent by weight of milk solids provided for
			 in subheading 1901.10.
								(ii)Mixes and doughs,
			 containing over 25 percent by weight of butterfat, not put up for retail sale,
			 provided for in subheading 1901.20.
								(iii)Dairy
			 preparations containing over 10 percent by weight of milk solids provided for
			 in subheading 1901.90 or 2106.90.
								(iv)Goods provided
			 for in heading 2105.
								(v)Beverages
			 containing milk provided for in subheading 2202.90.
								(vi)Animal feeds
			 containing over 10 percent by weight of milk solids provided for in subheading
			 2309.90.
								(C)A nonoriginating
			 material provided for in heading 0805, or any of subheadings 2009.11 through
			 2009.39, that is used in the production of a good provided for in any of
			 subheadings 2009.11 through 2009.39, or in fruit or vegetable juice of any
			 single fruit or vegetable, fortified with minerals or vitamins, concentrated or
			 unconcentrated, provided for in subheading 2106.90 or 2202.90.
							(D)A nonoriginating
			 material provided for in heading 0901 or 2101 that is used in the production of
			 a good provided for in heading 0901 or 2101.
							(E)A nonoriginating
			 material provided for in chapter 15 that is used in the production of a good
			 provided for in any of headings 1501 through 1508, or any of headings 1511
			 through 1515.
							(F)A nonoriginating
			 material provided for in heading 1701 that is used in the production of a good
			 provided for in any of headings 1701 through 1703.
							(G)A nonoriginating
			 material provided for in chapter 17 that is used in the production of a good
			 provided for in subheading 1806.10.
							(H)Except as provided
			 in subparagraphs (A) through (G) and Annex 4.1 of the Agreement, a
			 nonoriginating material used in the production of a good provided for in any of
			 chapters 1 through 24, unless the nonoriginating material is provided for in a
			 different subheading than the good for which origin is being determined under
			 this section.
							(I)A nonoriginating
			 material that is a textile or apparel good.
							(3)Textile or
			 apparel goods
							(A)In
			 generalExcept as provided in subparagraph (B), a textile or
			 apparel good that is not an originating good because certain fibers or yarns
			 used in the production of the component of the good that determines the tariff
			 classification of the good do not undergo an applicable change in tariff
			 classification, set forth in Annex 3–A of the Agreement, shall be considered to
			 be an originating good if—
								(i)the
			 total weight of all such fibers or yarns in that component is not more than 10
			 percent of the total weight of that component; or
								(ii)the
			 yarns are those described in section 204(b)(3)(B)(vi)(IV) of the Andean Trade
			 Preference Act (19 U.S.C. 3203(b)(3)(B)(vi)(IV)) (as in effect on the date of
			 the enactment of this Act).
								(B)Certain textile
			 or apparel goodsA textile or apparel good containing elastomeric
			 yarns in the component of the good that determines the tariff classification of
			 the good shall be considered to be an originating good only if such yarns are
			 wholly formed in the territory of Colombia, the United States, or both.
							(C)Yarn, fabric, or
			 fiberFor purposes of this paragraph, in the case of a good that
			 is a yarn, fabric, or fiber, the term component of the good that
			 determines the tariff classification of the good means all of the fibers
			 in the good.
							(g)Fungible Goods
			 and Materials
						(1)In
			 general
							(A)Claim for
			 preferential tariff treatmentA person claiming that a fungible
			 good or fungible material is an originating good may base the claim either on
			 the physical segregation of the fungible good or fungible material or by using
			 an inventory management method with respect to the fungible good or fungible
			 material.
							(B)Inventory
			 management methodIn this subsection, the term inventory
			 management method means—
								(i)averaging;
								(ii)last-in,
			 first-out;
								(iii)first-in,
			 first-out; or
								(iv)any
			 other method—
									(I)recognized in the
			 generally accepted accounting principles of the country in which the production
			 is performed (whether Colombia or the United States); or
									(II)otherwise
			 accepted by that country.
									(2)Election of
			 inventory methodA person selecting an inventory management
			 method under paragraph (1) for a particular fungible good or fungible material
			 shall continue to use that method for that fungible good or fungible material
			 throughout the fiscal year of such person.
						(h)Accessories,
			 Spare Parts, or Tools
						(1)In
			 generalSubject to paragraphs (2) and (3), accessories, spare
			 parts, or tools delivered with a good that form part of the good’s standard
			 accessories, spare parts, or tools shall—
							(A)be treated as
			 originating goods if the good is an originating good; and
							(B)be disregarded in
			 determining whether all the nonoriginating materials used in the production of
			 the good undergo the applicable change in tariff classification set forth in
			 Annex 4.1 of the Agreement.
							(2)ConditionsParagraph
			 (1) shall apply only if—
							(A)the accessories,
			 spare parts, or tools are classified with and not invoiced separately from the
			 good, regardless of whether such accessories, spare parts, or tools are
			 specified or are separately identified in the invoice for the good; and
							(B)the quantities and
			 value of the accessories, spare parts, or tools are customary for the
			 good.
							(3)Regional
			 value-contentIf the good is subject to a regional value-content
			 requirement, the value of the accessories, spare parts, or tools shall be taken
			 into account as originating or nonoriginating materials, as the case may be, in
			 calculating the regional value-content of the good.
						(i)Packaging
			 Materials and Containers for Retail SalePackaging materials and
			 containers in which a good is packaged for retail sale, if classified with the
			 good, shall be disregarded in determining whether all the nonoriginating
			 materials used in the production of the good undergo the applicable change in
			 tariff classification set forth in Annex 3–A or Annex 4.1 of the Agreement,
			 and, if the good is subject to a regional value-content requirement, the value
			 of such packaging materials and containers shall be taken into account as
			 originating or nonoriginating materials, as the case may be, in calculating the
			 regional value-content of the good.
					(j)Packing
			 Materials and Containers for ShipmentPacking materials and
			 containers for shipment shall be disregarded in determining whether a good is
			 an originating good.
					(k)Indirect
			 MaterialsAn indirect material shall be treated as an originating
			 material without regard to where it is produced.
					(l)Transit and
			 TranshipmentA good that has undergone production necessary to
			 qualify as an originating good under subsection (b) shall not be considered to
			 be an originating good if, subsequent to that production, the good—
						(1)undergoes further
			 production or any other operation outside the territory of Colombia or the
			 United States, other than unloading, reloading, or any other operation
			 necessary to preserve the good in good condition or to transport the good to
			 the territory of Colombia or the United States; or
						(2)does not remain
			 under the control of customs authorities in the territory of a country other
			 than Colombia or the United States.
						(m)Goods
			 Classifiable as Goods Put Up in SetsNotwithstanding the rules
			 set forth in Annex 3–A and Annex 4.1 of the Agreement, goods classifiable as
			 goods put up in sets for retail sale as provided for in General Rule of
			 Interpretation 3 of the HTS shall not be considered to be originating goods
			 unless—
						(1)each of the goods
			 in the set is an originating good; or
						(2)the total value of
			 the nonoriginating goods in the set does not exceed—
							(A)in the case of
			 textile or apparel goods, 10 percent of the adjusted value of the set;
			 or
							(B)in the case of a
			 good, other than a textile or apparel good, 15 percent of the adjusted value of
			 the set.
							(n)DefinitionsIn
			 this section:
						(1)Adjusted
			 valueThe term adjusted value means the value
			 determined in accordance with articles 1 through 8, article 15, and the
			 corresponding interpretive notes, of the Agreement on Implementation of Article
			 VII of the General Agreement on Tariffs and Trade 1994 referred to in section
			 101(d)(8) of the Uruguay Round Agreements Act (19 U.S.C. 3511(d)(8)), adjusted,
			 if necessary, to exclude any costs, charges, or expenses incurred for
			 transportation, insurance, and related services incident to the international
			 shipment of the merchandise from the country of exportation to the place of
			 importation.
						(2)Class of motor
			 vehiclesThe term class of motor vehicles means any
			 one of the following categories of motor vehicles:
							(A)Motor vehicles
			 provided for in subheading 8701.20, 8704.10, 8704.22, 8704.23, 8704.32, or
			 8704.90, or heading 8705 or 8706, or motor vehicles for the transport of 16 or
			 more persons provided for in subheading 8702.10 or 8702.90.
							(B)Motor vehicles
			 provided for in subheading 8701.10 or any of subheadings 8701.30 through
			 8701.90.
							(C)Motor vehicles for
			 the transport of 15 or fewer persons provided for in subheading 8702.10 or
			 8702.90, or motor vehicles provided for in subheading 8704.21 or
			 8704.31.
							(D)Motor vehicles
			 provided for in any of subheadings 8703.21 through 8703.90.
							(3)Fungible good or
			 fungible materialThe term fungible good or
			 fungible material means a good or material, as the case may be,
			 that is interchangeable with another good or material for commercial purposes
			 and the properties of which are essentially identical to such other good or
			 material.
						(4)Generally
			 accepted accounting principlesThe term generally accepted
			 accounting principles means the recognized consensus or substantial
			 authoritative support in the territory of Colombia or the United States, as the
			 case may be, with respect to the recording of revenues, expenses, costs,
			 assets, and liabilities, the disclosure of information, and the preparation of
			 financial statements. The principles may encompass broad guidelines of general
			 application as well as detailed standards, practices, and procedures.
						(5)Good wholly
			 obtained or produced entirely in the territory of colombia, the united states,
			 or bothThe term good wholly obtained or produced entirely
			 in the territory of Colombia, the United States, or both means any of
			 the following:
							(A)Plants and plant
			 products harvested or gathered in the territory of Colombia, the United States,
			 or both.
							(B)Live animals born
			 and raised in the territory of Colombia, the United States, or both.
							(C)Goods obtained in
			 the territory of Colombia, the United States, or both from live animals.
							(D)Goods obtained
			 from hunting, trapping, fishing, or aquaculture conducted in the territory of
			 Colombia, the United States, or both.
							(E)Minerals and other
			 natural resources not included in subparagraphs (A) through (D) that are
			 extracted or taken from the territory of Colombia, the United States, or
			 both.
							(F)Fish, shellfish,
			 and other marine life taken from the sea, seabed, or subsoil outside the
			 territory of Colombia or the United States by—
								(i)a
			 vessel that is registered or recorded with Colombia and flying the flag of
			 Colombia; or
								(ii)a
			 vessel that is documented under the laws of the United States.
								(G)Goods produced on
			 board a factory ship from goods referred to in subparagraph (F), if such
			 factory ship—
								(i)is
			 registered or recorded with Colombia and flies the flag of Colombia; or
								(ii)is
			 a vessel that is documented under the laws of the United States.
								(H)(i)Goods taken by Colombia
			 or a person of Colombia from the seabed or subsoil outside the territorial
			 waters of Colombia, if Colombia has rights to exploit such seabed or
			 subsoil.
								(ii)Goods taken by the United States
			 or a person of the United States from the seabed or subsoil outside the
			 territorial waters of the United States, if the United States has rights to
			 exploit such seabed or subsoil.
								(I)Goods taken from
			 outer space, if the goods are obtained by Colombia or the United States or a
			 person of Colombia or the United States and not processed in the territory of a
			 country other than Colombia or the United States.
							(J)Waste and scrap
			 derived from—
								(i)manufacturing or
			 processing operations in the territory of Colombia, the United States, or both;
			 or
								(ii)used goods
			 collected in the territory of Colombia, the United States, or both, if such
			 goods are fit only for the recovery of raw materials.
								(K)Recovered goods
			 derived in the territory of Colombia, the United States, or both, from used
			 goods, and used in the territory of Colombia, the United States, or both, in
			 the production of remanufactured goods.
							(L)Goods, at any
			 stage of production, produced in the territory of Colombia, the United States,
			 or both, exclusively from—
								(i)goods referred to
			 in any of subparagraphs (A) through (J); or
								(ii)the
			 derivatives of goods referred to in clause (i).
								(6)Identical
			 goodsThe term identical goods means goods that are
			 the same in all respects relevant to the rule of origin that qualifies the
			 goods as originating goods.
						(7)Indirect
			 materialThe term indirect material means a good
			 used in the production, testing, or inspection of another good but not
			 physically incorporated into that other good, or a good used in the maintenance
			 of buildings or the operation of equipment associated with the production of
			 another good, including—
							(A)fuel and
			 energy;
							(B)tools, dies, and
			 molds;
							(C)spare parts and
			 materials used in the maintenance of equipment or buildings;
							(D)lubricants,
			 greases, compounding materials, and other materials used in production or used
			 to operate equipment or buildings;
							(E)gloves, glasses,
			 footwear, clothing, safety equipment, and supplies;
							(F)equipment,
			 devices, and supplies used for testing or inspecting the good;
							(G)catalysts and
			 solvents; and
							(H)any other goods
			 that are not incorporated into the other good but the use of which in the
			 production of the other good can reasonably be demonstrated to be a part of
			 that production.
							(8)MaterialThe
			 term material means a good that is used in the production of
			 another good, including a part or an ingredient.
						(9)Material that is
			 self-producedThe term material that is
			 self-produced means an originating material that is produced by a
			 producer of a good and used in the production of that good.
						(10)Model line of
			 motor vehiclesThe term model line of motor vehicles
			 means a group of motor vehicles having the same platform or model name.
						(11)Net
			 costThe term net cost means total cost minus sales
			 promotion, marketing, and after-sales service costs, royalties, shipping and
			 packing costs, and nonallowable interest costs that are included in the total
			 cost.
						(12)Nonallowable
			 interest costsThe term nonallowable interest costs
			 means interest costs incurred by a producer that exceed 700 basis points above
			 the applicable official interest rate for comparable maturities of the country
			 in which the producer is located.
						(13)Nonoriginating
			 good or nonoriginating materialThe terms nonoriginating
			 good and nonoriginating material mean a good or material,
			 as the case may be, that does not qualify as originating under this
			 section.
						(14)Packing
			 materials and containers for shipmentThe term packing
			 materials and containers for shipment means goods used to protect
			 another good during its transportation and does not include the packaging
			 materials and containers in which the other good is packaged for retail
			 sale.
						(15)Preferential
			 tariff treatmentThe term preferential tariff
			 treatment means the customs duty rate, and the treatment under article
			 2.10.4 of the Agreement, that is applicable to an originating good pursuant to
			 the Agreement.
						(16)ProducerThe
			 term producer means a person who engages in the production of a
			 good in the territory of Colombia or the United States.
						(17)ProductionThe
			 term production means growing, mining, harvesting, fishing,
			 raising, trapping, hunting, manufacturing, processing, assembling, or
			 disassembling a good.
						(18)Reasonably
			 allocateThe term reasonably allocate means to
			 apportion in a manner that would be appropriate under generally accepted
			 accounting principles.
						(19)Recovered
			 goodsThe term recovered goods means materials in
			 the form of individual parts that are the result of—
							(A)the disassembly of
			 used goods into individual parts; and
							(B)the cleaning,
			 inspecting, testing, or other processing that is necessary for improvement to
			 sound working condition of such individual parts.
							(20)Remanufactured
			 goodThe term remanufactured good means an
			 industrial good assembled in the territory of Colombia or the United States, or
			 both, that is classified under chapter 84, 85, 87, or 90 or heading 9402, other
			 than a good classified under heading 8418 or 8516, and that—
							(A)is entirely or
			 partially comprised of recovered goods; and
							(B)has a similar life
			 expectancy and enjoys a factory warranty similar to such a good that is
			 new.
							(21)Total
			 cost
							(A)In
			 generalThe term total cost—
								(i)means all product
			 costs, period costs, and other costs for a good incurred in the territory of
			 Colombia, the United States, or both; and
								(ii)does not include
			 profits that are earned by the producer, regardless of whether they are
			 retained by the producer or paid out to other persons as dividends, or taxes
			 paid on those profits, including capital gains taxes.
								(B)Other
			 definitionsIn this paragraph:
								(i)Product
			 costsThe term product costs means costs that are
			 associated with the production of a good and include the value of materials,
			 direct labor costs, and direct overhead.
								(ii)Period
			 costsThe term period costs means costs, other than
			 product costs, that are expensed in the period in which they are incurred, such
			 as selling expenses and general and administrative expenses.
								(iii)Other
			 costsThe term other costs means all costs recorded
			 on the books of the producer that are not product costs or period costs, such
			 as interest.
								(22)UsedThe
			 term used means utilized or consumed in the production of
			 goods.
						(o)Presidential
			 Proclamation Authority
						(1)In
			 generalThe President is authorized to proclaim, as part of the
			 HTS—
							(A)the provisions set
			 forth in Annex 3–A and Annex 4.1 of the Agreement; and
							(B)any additional
			 subordinate category that is necessary to carry out this title consistent with
			 the Agreement.
							(2)Fabrics and
			 yarns not available in commercial quantities in the united
			 statesThe President is authorized to proclaim that a fabric or
			 yarn is added to the list in Annex 3–B of the Agreement in an unrestricted
			 quantity, as provided in article 3.3.5(e) of the Agreement.
						(3)Modifications
							(A)In
			 generalSubject to the consultation and layover provisions of
			 section 614, the President may proclaim modifications to the provisions
			 proclaimed under the authority of paragraph (1)(A), other than provisions of
			 chapters 50 through 63 (as included in Annex 3–A of the Agreement).
							(B)Additional
			 proclamationsNotwithstanding subparagraph (A), and subject to
			 the consultation and layover provisions of section 614, the President may
			 proclaim before the end of the 1-year period beginning on the date of the
			 enactment of this Act, modifications to correct any typographical, clerical, or
			 other nonsubstantive technical error regarding the provisions of chapters 50
			 through 63 (as included in Annex 3–A of the Agreement).
							(4)Fabrics, yarns,
			 or fibers not available in commercial quantities in colombia and the united
			 states
							(A)In
			 generalNotwithstanding paragraph (3)(A), the list of fabrics,
			 yarns, and fibers set forth in Annex 3–B of the Agreement may be modified as
			 provided for in this paragraph.
							(B)DefinitionsIn
			 this paragraph:
								(i)The
			 term interested entity means the Government of Colombia, a
			 potential or actual purchaser of a textile or apparel good, or a potential or
			 actual supplier of a textile or apparel good.
								(ii)All
			 references to day and days exclude Saturdays,
			 Sundays, and legal holidays observed by the Government of the United
			 States.
								(C)Requests to add
			 fabrics, yarns, or fibers(i)An interested entity may
			 request the President to determine that a fabric, yarn, or fiber is not
			 available in commercial quantities in a timely manner in Colombia and the
			 United States and to add that fabric, yarn, or fiber to the list in Annex 3–B
			 of the Agreement in a restricted or unrestricted quantity.
								(ii)After receiving a request under
			 clause (i), the President may determine whether—
									(I)the fabric, yarn, or fiber is available
			 in commercial quantities in a timely manner in Colombia or the United States;
			 or
									(II)any interested entity objects to the
			 request.
									(iii)The President may, within the
			 time periods specified in clause (iv), proclaim that the fabric, yarn, or fiber
			 that is the subject of the request is added to the list in Annex 3–B of the
			 Agreement in an unrestricted quantity, or in any restricted quantity that the
			 President may establish, if the President has determined under clause (ii)
			 that—
									(I)the fabric, yarn, or fiber is not
			 available in commercial quantities in a timely manner in Colombia and the
			 United States; or
									(II)no interested entity has objected to the
			 request.
									(iv)The time periods within which the
			 President may issue a proclamation under clause (iii) are—
									(I)not later than 30 days after the date on
			 which a request is submitted under clause (i); or
									(II)not later than 44 days after the request
			 is submitted, if the President determines, within 30 days after the date on
			 which the request is submitted, that the President does not have sufficient
			 information to make a determination under clause (ii).
									(v)Notwithstanding section 613(a)(2),
			 a proclamation made under clause (iii) shall take effect on the date on which
			 the text of the proclamation is published in the Federal Register.
								(vi)Not later than 6 months after
			 proclaiming under clause (iii) that a fabric, yarn, or fiber is added to the
			 list in Annex 3–B of the Agreement in a restricted quantity, the President may
			 eliminate the restriction if the President determines that the fabric, yarn, or
			 fiber is not available in commercial quantities in a timely manner in Colombia
			 and the United States.
								(D)Deemed approval
			 of requestIf, after an interested entity submits a request under
			 subparagraph (C)(i), the President does not, within the applicable time period
			 specified in subparagraph (C)(iv), make a determination under subparagraph
			 (C)(ii) regarding the request, the fabric, yarn, or fiber that is the subject
			 of the request shall be considered to be added, in an unrestricted quantity, to
			 the list in Annex 3–B of the Agreement beginning—
								(i)45
			 days after the date on which the request was submitted; or
								(ii)60
			 days after the date on which the request was submitted, if the President made a
			 determination under subparagraph (C)(iv)(II).
								(E)Requests to
			 restrict or remove fabrics, yarns, or fibers(i)Subject to clause (ii),
			 an interested entity may request the President to restrict the quantity of, or
			 remove from the list in Annex 3–B of the Agreement, any fabric, yarn, or
			 fiber—
									(I)that has been added to that list in an
			 unrestricted quantity pursuant to paragraph (2) or subparagraph (C)(iii) or (D)
			 of this paragraph; or
									(II)with respect to which the President has
			 eliminated a restriction under subparagraph (C)(vi).
									(ii)An interested entity may submit a
			 request under clause (i) at any time beginning 6 months after the date of the
			 action described in subclause (I) or (II) of that clause.
								(iii)Not later than 30 days after the
			 date on which a request under clause (i) is submitted, the President may
			 proclaim an action provided for under clause (i) if the President determines
			 that the fabric, yarn, or fiber that is the subject of the request is available
			 in commercial quantities in a timely manner in Colombia or the United
			 States.
								(iv)A proclamation under clause (iii)
			 shall take effect no earlier than the date that is 6 months after the date on
			 which the text of the proclamation is published in the Federal Register.
								(F)ProceduresThe
			 President shall establish procedures—
								(i)governing the
			 submission of a request under subparagraphs (C) and (E); and
								(ii)providing an
			 opportunity for interested entities to submit comments and supporting evidence
			 before the President makes a determination under subparagraph (C) (ii) or (vi)
			 or (E)(iii).
								624.Customs user
			 fees
					(a)In
			 GeneralSection 13031(b) of the Consolidated Omnibus Budget
			 Reconciliation Act of 1985 (19 U.S.C. 58c(b)) is amended by adding after
			 paragraph (18), the following:
						
							(19)No fee may be
				charged under subsection (a)(9) or (10) with respect to goods that qualify as
				originating goods under section 203 of the United States-Colombia Trade
				Promotion Agreement Implementation Act. Any service for which an exemption from
				such fee is provided by reason of this paragraph may not be funded with money
				contained in the Customs User Fee
				Account.
							.
					(b)Effective
			 DateThe amendment made by subsection (a) shall take effect on
			 October 1, 2013.
					(c)RefundAny
			 fee described in paragraph (19) of section 13031(b) of the Consolidated Omnibus
			 Budget Reconciliation Act of 1985 (19 U.S.C. 58c(b)) (as added by subsection
			 (a)) that is paid on or after the date that the United States-Colombia Trade
			 Promotion Agreement enters into force and before October 1, 2013, shall be
			 refunded with interest if application for such refund is made on or after
			 October 1, 2013, and before July 1, 2014.
					625.Disclosure of
			 incorrect information; false certifications of origin; denial of preferential
			 tariff treatment
					(a)Disclosure of
			 Incorrect InformationSection 592 of the
			 Tariff Act of 1930 (19 U.S.C. 1592)
			 is amended—
						(1)in subsection
			 (c)—
							(A)by redesignating
			 paragraph (11) as paragraph (12); and
							(B)by inserting after
			 paragraph (10) the following new paragraph:
								
									(11)Prior
				disclosure regarding claims under the united states-colombia trade promotion
				agreementAn importer shall not be subject to penalties under
				subsection (a) for making an incorrect claim that a good qualifies as an
				originating good under section 623 of the United States-Colombia Trade
				Promotion Agreement Implementation Act if the importer, in accordance with
				regulations issued by the Secretary of the Treasury, promptly and voluntarily
				makes a corrected declaration and pays any duties owing with respect to that
				good.
									;
				and
							(2)by adding at the
			 end the following new subsection:
							
								(j)False
				Certifications of Origin Under the United States-Colombia Trade Promotion
				Agreement
									(1)In
				generalSubject to paragraph (2), it is unlawful for any person
				to certify falsely, by fraud, gross negligence, or negligence, in a CTPA
				certification of origin (as defined in section 508(i)(1)(B) of this Act) that a
				good exported from the United States qualifies as an originating good under the
				rules of origin provided for in section 623 of the United States-Colombia Trade
				Promotion Agreement Implementation Act. The procedures and penalties of this
				section that apply to a violation of subsection (a) also apply to a violation
				of this subsection.
									(2)Prompt and
				voluntary disclosure of incorrect informationNo penalty shall be
				imposed under this subsection if, promptly after an exporter or producer that
				issued a CTPA certification of origin has reason to believe that such
				certification contains or is based on incorrect information, the exporter or
				producer voluntarily provides written notice of such incorrect information to
				every person to whom the certification was issued.
									(3)ExceptionA
				person shall not be considered to have violated paragraph (1) if—
										(A)the information
				was correct at the time it was provided in a CTPA certification of origin but
				was later rendered incorrect due to a change in circumstances; and
										(B)the person
				promptly and voluntarily provides written notice of the change in circumstances
				to all persons to whom the person provided the
				certification.
										.
						(b)Denial of
			 Preferential Tariff TreatmentSection 514 of the
			 Tariff Act of 1930 (19 U.S.C. 1514)
			 is amended by adding at the end the following new subsection:
						
							(j)Denial of
				Preferential Tariff Treatment Under the United States-Colombia Trade Promotion
				AgreementIf U.S. Customs and Border Protection or U.S.
				Immigration and Customs Enforcement of the Department of Homeland Security
				finds indications of a pattern of conduct by an importer, exporter, or producer
				of false or unsupported representations that goods qualify under the rules of
				origin provided for in section 623 of the United States-Colombia Trade
				Promotion Agreement Implementation Act, U.S. Customs and Border Protection, in
				accordance with regulations issued by the Secretary of the Treasury, may
				suspend preferential tariff treatment under the United States-Colombia Trade
				Promotion Agreement to entries of identical goods covered by subsequent
				representations by that importer, exporter, or producer until U.S. Customs and
				Border Protection determines that representations of that person are in
				conformity with such section
				623.
							.
					626.Reliquidation
			 of entriesSubsection (d) of
			 section 520 of the Tariff Act of 1930
			 (19 U.S.C. 1520(d)) is amended in the matter preceding paragraph (1)—
					(1)by striking
			 or; and
					(2)by striking
			 for which and inserting , or section 623 of the United
			 States-Colombia Trade Promotion Agreement Implementation Act for
			 which.
					627.Recordkeeping
			 requirementsSection 508 of
			 the Tariff Act of 1930 (19 U.S.C.
			 1508) is amended—
					(1)by redesignating
			 subsection (i) as subsection (j);
					(2)by inserting after
			 subsection (h) the following new subsection:
						
							(i)Certifications
				of Origin for Goods Exported Under the United States-Colombia Trade Promotion
				Agreement
								(1)DefinitionsIn
				this subsection:
									(A)Records and
				supporting documentsThe term records and supporting
				documents means, with respect to an exported good under paragraph (2),
				records and documents related to the origin of the good, including—
										(i)the purchase,
				cost, and value of, and payment for, the good;
										(ii)the purchase,
				cost, and value of, and payment for, all materials, including indirect
				materials, used in the production of the good; and
										(iii)the production
				of the good in the form in which it was exported.
										(B)CTPA
				certification of originThe term CTPA certification of
				origin means the certification established under article 4.15 of the
				United States-Colombia Trade Promotion Agreement that a good qualifies as an
				originating good under such Agreement.
									(2)Exports to
				colombiaAny person who completes and issues a CTPA certification
				of origin for a good exported from the United States shall make, keep, and,
				pursuant to rules and regulations promulgated by the Secretary of the Treasury,
				render for examination and inspection all records and supporting documents
				related to the origin of the good (including the certification or copies
				thereof).
								(3)Retention
				periodThe person who issues a CTPA certification of origin shall
				keep the records and supporting documents relating to that certification of
				origin for a period of at least 5 years after the date on which the
				certification is issued.
								;
				and
					(3)in subsection (j),
			 as so redesignated by striking (f), (g), or (h) and inserting
			 (f), (g), (h), or (i).
					628.Enforcement
			 relating to trade in textile or apparel goods
					(a)Action During
			 Verification
						(1)In
			 generalIf the Secretary of the Treasury requests the Government
			 of Colombia to conduct a verification pursuant to article 3.2 of the Agreement
			 for purposes of making a determination under paragraph (2), the President may
			 direct the Secretary to take appropriate action described in subsection (b)
			 while the verification is being conducted.
						(2)DeterminationA
			 determination under this paragraph is a determination of the Secretary
			 that—
							(A)an exporter or
			 producer in Colombia is complying with applicable customs laws, regulations,
			 and procedures regarding trade in textile or apparel goods, or
							(B)a claim that a
			 textile or apparel good exported or produced by such exporter or
			 producer—
								(i)qualifies as an
			 originating good under section 623, or
								(ii)is
			 a good of Colombia,
								is
			 accurate.(b)Appropriate
			 Action DescribedAppropriate action under subsection (a)(1)
			 includes—
						(1)suspension of
			 preferential tariff treatment under the Agreement with respect to—
							(A)any textile or
			 apparel good exported or produced by the person that is the subject of a
			 verification under subsection (a)(1) regarding compliance described in
			 subsection (a)(2)(A), if the Secretary determines that there is insufficient
			 information to support any claim for preferential tariff treatment that has
			 been made with respect to any such good; or
							(B)the textile or
			 apparel good for which a claim of preferential tariff treatment has been made
			 that is the subject of a verification under subsection (a)(1) regarding a claim
			 described in subsection (a)(2)(B), if the Secretary determines that there is
			 insufficient information to support that claim;
							(2)denial of
			 preferential tariff treatment under the Agreement with respect to—
							(A)any textile or
			 apparel good exported or produced by the person that is the subject of a
			 verification under subsection (a)(1) regarding compliance described in
			 subsection (a)(2)(A), if the Secretary determines that the person has provided
			 incorrect information to support any claim for preferential tariff treatment
			 that has been made with respect to any such good; or
							(B)the textile or
			 apparel good for which a claim of preferential tariff treatment has been made
			 that is the subject of a verification under subsection (a)(1) regarding a claim
			 described in subsection (a)(2)(B), if the Secretary determines that a person
			 has provided incorrect information to support that claim;
							(3)detention of any
			 textile or apparel good exported or produced by the person that is the subject
			 of a verification under subsection (a)(1) regarding compliance described in
			 subsection (a)(2)(A) or a claim described in subsection (a)(2)(B), if the
			 Secretary determines that there is insufficient information to determine the
			 country of origin of any such good; and
						(4)denial of entry
			 into the United States of any textile or apparel good exported or produced by
			 the person that is the subject of a verification under subsection (a)(1)
			 regarding compliance described in subsection (a)(2)(A) or a claim described in
			 subsection (a)(2)(B), if the Secretary determines that the person has provided
			 incorrect information as to the country of origin of any such good.
						(c)Action on
			 Completion of a VerificationOn completion of a verification
			 under subsection (a), the President may direct the Secretary to take
			 appropriate action described in subsection (d) until such time as the Secretary
			 receives information sufficient to make the determination under subsection
			 (a)(2) or until such earlier date as the President may direct.
					(d)Appropriate
			 Action DescribedAppropriate action under subsection (c)
			 includes—
						(1)denial of
			 preferential tariff treatment under the Agreement with respect to—
							(A)any textile or
			 apparel good exported or produced by the person that is the subject of a
			 verification under subsection (a)(1) regarding compliance described in
			 subsection (a)(2)(A), if the Secretary determines that there is insufficient
			 information to support, or that the person has provided incorrect information
			 to support, any claim for preferential tariff treatment that has been made with
			 respect to any such good; or
							(B)the textile or
			 apparel good for which a claim of preferential tariff treatment has been made
			 that is the subject of a verification under subsection (a)(1) regarding a claim
			 described in subsection (a)(2)(B), if the Secretary determines that there is
			 insufficient information to support, or that a person has provided incorrect
			 information to support, that claim; and
							(2)denial of entry
			 into the United States of any textile or apparel good exported or produced by
			 the person that is the subject of a verification under subsection (a)(1)
			 regarding compliance described in subsection (a)(2)(A) or a claim described in
			 subsection (a)(2)(B), if the Secretary determines that there is insufficient
			 information to determine, or that the person has provided incorrect information
			 as to, the country of origin of any such good.
						(e)Publication of
			 Name of PersonIn accordance with article 3.2.6 of the Agreement,
			 the Secretary may publish the name of any person that the Secretary has
			 determined—
						(1)is engaged in
			 circumvention of applicable laws, regulations, or procedures affecting trade in
			 textile or apparel goods; or
						(2)has failed to
			 demonstrate that it produces, or is capable of producing, textile or apparel
			 goods.
						(f)Verifications in
			 the United StatesIf the government of a country that is a party
			 to a free trade agreement with the United States makes a request for a
			 verification pursuant to that agreement, the Secretary may request a
			 verification of the production of any textile or apparel good in order to
			 assist that government in determining—
						(1)whether a claim of
			 origin under the agreement for a textile or apparel good is accurate; or
						(2)whether an
			 exporter, producer, or other enterprise located in the United States involved
			 in the movement of textile or apparel goods from the United States to the
			 territory of the requesting government is complying with applicable customs
			 laws, regulations, and procedures regarding trade in textile or apparel
			 goods.
						629.RegulationsThe Secretary of the Treasury shall
			 prescribe such regulations as may be necessary to carry out—
					(1)subsections (a)
			 through (n) of section 623;
					(2)the amendment made
			 by section 724; and
					(3)any proclamation
			 issued under section 623(o).
					DRelief From
			 Imports
				631.DefinitionsIn this subtitle:
					(1)Colombian
			 articleThe term Colombian article means an article
			 that qualifies as an originating good under section 623(b).
					(2)Colombian
			 textile or apparel articleThe term Colombian textile or
			 apparel article means a textile or apparel good (as defined in section
			 603(4)) that is a Colombian article.
					1Relief From
			 Imports Benefiting From the Agreement
					641.Commencing of
			 action for relief
						(a)Filing of
			 PetitionA petition requesting action under this chapter for the
			 purpose of adjusting to the obligations of the United States under the
			 Agreement may be filed with the Commission by an entity, including a trade
			 association, firm, certified or recognized union, or group of workers, that is
			 representative of an industry. The Commission shall transmit a copy of any
			 petition filed under this subsection to the United States Trade
			 Representative.
						(b)Investigation
			 and DeterminationUpon the filing of a petition under subsection
			 (a), the Commission, unless subsection (d) applies, shall promptly initiate an
			 investigation to determine whether, as a result of the reduction or elimination
			 of a duty provided for under the Agreement, a Colombian article is being
			 imported into the United States in such increased quantities, in absolute terms
			 or relative to domestic production, and under such conditions that imports of
			 the Colombian article constitute a substantial cause of serious injury or
			 threat thereof to the domestic industry producing an article that is like, or
			 directly competitive with, the imported article.
						(c)Applicable
			 ProvisionsThe following provisions of section 202 of the
			 Trade Act of 1974 (19 U.S.C. 2252)
			 apply with respect to any investigation initiated under subsection (b):
							(1)Paragraphs (1)(B)
			 and (3) of subsection (b).
							(2)Subsection
			 (c).
							(3)Subsection
			 (i).
							(d)Articles Exempt
			 From InvestigationNo investigation may be initiated under this
			 section with respect to any Colombian article if, after the date on which the
			 Agreement enters into force, import relief has been provided with respect to
			 that Colombian article under this chapter.
						642.Commission
			 action on petition
						(a)DeterminationNot
			 later than 120 days after the date on which an investigation is initiated under
			 section 641(b) with respect to a petition, the Commission shall make the
			 determination required under that section.
						(b)Applicable
			 ProvisionsFor purposes of this chapter, the provisions of
			 paragraphs (1), (2), and (3) of section 330(d) of the
			 Tariff Act of 1930 (19 U.S.C. 1330(d)
			 (1), (2), and (3)) shall be applied with respect to determinations and findings
			 made under this section as if such determinations and findings were made under
			 section 202 of the Trade Act of 1974
			 (19 U.S.C. 2252).
						(c)Additional
			 Finding and Recommendation if Determination Affirmative
							(1)In
			 generalIf the determination made by the Commission under
			 subsection (a) with respect to imports of an article is affirmative, or if the
			 President may consider a determination of the Commission to be an affirmative
			 determination as provided for under paragraph (1) of section 330(d) of the
			 Tariff Act of 1930 (19 U.S.C.
			 1330(d)), the Commission shall find, and recommend to the President in the
			 report required under subsection (d), the amount of import relief that is
			 necessary to remedy or prevent the injury found by the Commission in the
			 determination and to facilitate the efforts of the domestic industry to make a
			 positive adjustment to import competition.
							(2)Limitation on
			 reliefThe import relief recommended by the Commission under this
			 subsection shall be limited to the relief described in section 643(c).
							(3)Voting; separate
			 viewsOnly those members of the Commission who voted in the
			 affirmative under subsection (a) are eligible to vote on the proposed action to
			 remedy or prevent the injury found by the Commission. Members of the Commission
			 who did not vote in the affirmative may submit, in the report required under
			 subsection (d), separate views regarding what action, if any, should be taken
			 to remedy or prevent the injury.
							(d)Report to
			 PresidentNot later than the date that is 30 days after the date
			 on which a determination is made under subsection (a) with respect to an
			 investigation, the Commission shall submit to the President a report that
			 includes—
							(1)the determination
			 made under subsection (a) and an explanation of the basis for the
			 determination;
							(2)if the
			 determination under subsection (a) is affirmative, any findings and
			 recommendations for import relief made under subsection (c) and an explanation
			 of the basis for each recommendation; and
							(3)any dissenting or
			 separate views by members of the Commission regarding the determination
			 referred to in paragraph (1) and any finding or recommendation referred to in
			 paragraph (2).
							(e)Public
			 NoticeUpon submitting a report to the President under subsection
			 (d), the Commission shall promptly make public the report (with the exception
			 of information which the Commission determines to be confidential) and shall
			 publish a summary of the report in the Federal Register.
						643.Provision of
			 relief
						(a)In
			 GeneralNot later than the date that is 30 days after the date on
			 which the President receives the report of the Commission in which the
			 Commission’s determination under section 642(a) is affirmative, or which
			 contains a determination under section 642(a) that the President considers to
			 be affirmative under paragraph (1) of section 330(d) of the
			 Tariff Act of 1930 (19 U.S.C.
			 1330(d)(1)), the President, subject to subsection (b), shall provide relief
			 from imports of the article that is the subject of such determination to the
			 extent that the President determines necessary to remedy or prevent the injury
			 found by the Commission and to facilitate the efforts of the domestic industry
			 to make a positive adjustment to import competition.
						(b)ExceptionThe
			 President is not required to provide import relief under this section if the
			 President determines that the provision of the import relief will not provide
			 greater economic and social benefits than costs.
						(c)Nature of
			 Relief
							(1)In
			 generalThe import relief that the President is authorized to
			 provide under this section with respect to imports of an article is as
			 follows:
								(A)The suspension of
			 any further reduction provided for under Annex 2.3 of the Agreement in the duty
			 imposed on the article.
								(B)An increase in the
			 rate of duty imposed on the article to a level that does not exceed the lesser
			 of—
									(i)the
			 column 1 general rate of duty imposed under the HTS on like articles at the
			 time the import relief is provided; or
									(ii)the
			 column 1 general rate of duty imposed under the HTS on like articles on the day
			 before the date on which the Agreement enters into force.
									(2)Progressive
			 liberalizationIf the period for which import relief is provided
			 under this section is greater than 1 year, the President shall provide for the
			 progressive liberalization (described in article 8.2.2 of the Agreement) of
			 such relief at regular intervals during the period of its application.
							(d)Period of
			 Relief
							(1)In
			 generalSubject to paragraph (2), any import relief that the
			 President provides under this section may not be in effect for more than 2
			 years.
							(2)Extension
								(A)In
			 generalSubject to subparagraph (C), the President, after
			 receiving a determination from the Commission under subparagraph (B) that is
			 affirmative, or which the President considers to be affirmative under paragraph
			 (1) of section 330(d) of the Tariff Act of
			 1930 (19 U.S.C. 1330(d)(1)), may extend the effective period of any
			 import relief provided under this section by up to 2 years, if the President
			 determines that—
									(i)the
			 import relief continues to be necessary to remedy or prevent serious injury and
			 to facilitate adjustment by the domestic industry to import competition;
			 and
									(ii)there is evidence
			 that the industry is making a positive adjustment to import competition.
									(B)Action by
			 commission
									(i)InvestigationUpon
			 a petition on behalf of the industry concerned that is filed with the
			 Commission not earlier than the date that is 9 months, and not later than the
			 date that is 6 months, before the date on which any action taken under
			 subsection (a) is to terminate, the Commission shall conduct an investigation
			 to determine whether action under this section continues to be necessary to
			 remedy or prevent serious injury and whether there is evidence that the
			 industry is making a positive adjustment to import competition.
									(ii)Notice and
			 hearingThe Commission shall publish notice of the commencement
			 of any proceeding under this subparagraph in the Federal Register and shall,
			 within a reasonable time thereafter, hold a public hearing at which the
			 Commission shall afford interested parties and consumers an opportunity to be
			 present, to present evidence, and to respond to the presentations of other
			 parties and consumers, and otherwise to be heard.
									(iii)ReportThe
			 Commission shall submit to the President a report on its investigation and
			 determination under this subparagraph not later than 60 days before the action
			 under subsection (a) is to terminate, unless the President specifies a
			 different date.
									(C)Period of import
			 reliefAny import relief provided under this section, including
			 any extensions thereof, may not, in the aggregate, be in effect for more than 4
			 years.
								(e)Rate After
			 Termination of Import ReliefWhen import relief under this
			 section is terminated with respect to an article—
							(1)the rate of duty
			 on that article after such termination and on or before December 31 of the year
			 in which such termination occurs shall be the rate that, according to the
			 Schedule of the United States to Annex 2.3 of the Agreement, would have been in
			 effect 1 year after the provision of relief under subsection (a); and
							(2)the rate of duty
			 for that article after December 31 of the year in which such termination occurs
			 shall be, at the discretion of the President, either—
								(A)the applicable
			 rate of duty for that article set forth in the Schedule of the United States to
			 Annex 2.3 of the Agreement; or
								(B)the rate of duty
			 resulting from the elimination of the tariff in equal annual stages ending on
			 the date set forth in the Schedule of the United States to Annex 2.3 of the
			 Agreement for the elimination of the tariff.
								(f)Articles Exempt
			 From ReliefNo import relief may be provided under this section
			 on—
							(1)any article that
			 is subject to import relief under—
								(A)subtitle B;
			 or
								(B)chapter 1 of title
			 II of the Trade Act of 1974 (19
			 U.S.C. 2251 et seq.); or
								(2)any article on
			 which an additional duty assessed under section 722(b) is in effect.
							644.Termination of
			 relief authority
						(a)General
			 RuleSubject to subsection (b), no import relief may be provided
			 under this chapter after the date that is 10 years after the date on which the
			 Agreement enters into force.
						(b)ExceptionIf
			 an article for which relief is provided under this chapter is an article for
			 which the period for tariff elimination, set forth in the Schedule of the
			 United States to Annex 2.3 of the Agreement, is greater than 10 years, no
			 relief under this subtitle may be provided for that article after the date on
			 which that period ends.
						645.Compensation
			 authorityFor purposes of
			 section 123 of the Trade Act of 1974
			 (19 U.S.C. 2133), any import relief provided by the President under section 643
			 shall be treated as action taken under chapter 1 of title II of such Act (19
			 U.S.C. 2251 et seq.).
					646.Confidential
			 business informationSection
			 202(a)(8) of the Trade Act of 1974
			 (19 U.S.C. 2252(a)(8)) is amended in the first sentence—
						(1)by striking
			 and; and
						(2)by inserting
			 before the period at the end , and title III of the United
			 States-Colombia Trade Promotion Agreement Implementation Act.
						2Textile and
			 Apparel Safeguard Measures
					651.Commencement of
			 action for relief
						(a)In
			 GeneralA request for action under this chapter for the purpose
			 of adjusting to the obligations of the United States under the Agreement may be
			 filed with the President by an interested party. Upon the filing of a request,
			 the President shall review the request to determine, from information presented
			 in the request, whether to commence consideration of the request.
						(b)Publication of
			 RequestIf the President determines that the request under
			 subsection (a) provides the information necessary for the request to be
			 considered, the President shall publish in the Federal Register a notice of
			 commencement of consideration of the request, and notice seeking public
			 comments regarding the request. The notice shall include a summary of the
			 request and the dates by which comments and rebuttals must be received.
						652.Determination
			 and provision of relief
						(a)Determination
							(1)In
			 generalIf a positive determination is made under section 651(b),
			 the President shall determine whether, as a result of the elimination of a duty
			 under the Agreement, a Colombian textile or apparel article is being imported
			 into the United States in such increased quantities, in absolute terms or
			 relative to the domestic market for that article, and under such conditions as
			 to cause serious damage, or actual threat thereof, to a domestic industry
			 producing an article that is like, or directly competitive with, the imported
			 article.
							(2)Serious
			 damageIn making a determination under paragraph (1), the
			 President—
								(A)shall examine the
			 effect of increased imports on the domestic industry, as reflected in changes
			 in such relevant economic factors as output, productivity, utilization of
			 capacity, inventories, market share, exports, wages, employment, domestic
			 prices, profits and losses, and investment, no one of which is necessarily
			 decisive; and
								(B)shall not consider
			 changes in consumer preference or changes in technology in the United States as
			 factors supporting a determination of serious damage or actual threat
			 thereof.
								(b)Provision of
			 Relief
							(1)In
			 generalIf a determination under subsection (a) is affirmative,
			 the President may provide relief from imports of the article that is the
			 subject of such determination, as provided in paragraph (2), to the extent that
			 the President determines necessary to remedy or prevent the serious damage and
			 to facilitate adjustment by the domestic industry.
							(2)Nature of
			 reliefThe relief that the President is authorized to provide
			 under this subsection with respect to imports of an article is an increase in
			 the rate of duty imposed on the article to a level that does not exceed the
			 lesser of—
								(A)the column 1
			 general rate of duty imposed under the HTS on like articles at the time the
			 import relief is provided; or
								(B)the column 1
			 general rate of duty imposed under the HTS on like articles on the day before
			 the date on which the Agreement enters into force.
								653.Period of
			 relief
						(a)In
			 GeneralSubject to subsection (b), the import relief that the
			 President provides under section 652(b) may not be in effect for more than 2
			 years.
						(b)Extension
							(1)In
			 generalSubject to paragraph (2), the President may extend the
			 effective period of any import relief provided under this chapter for a period
			 of not more than 1 year, if the President determines that—
								(A)the import relief
			 continues to be necessary to remedy or prevent serious damage and to facilitate
			 adjustment by the domestic industry to import competition; and
								(B)there is evidence
			 that the industry is making a positive adjustment to import competition.
								(2)LimitationAny
			 relief provided under this chapter, including any extensions thereof, may not,
			 in the aggregate, be in effect for more than 3 years.
							654.Articles exempt
			 from reliefThe President may
			 not provide import relief under this chapter with respect to an article
			 if—
						(1)import relief
			 previously has been provided under this chapter with respect to that article;
			 or
						(2)the article is
			 subject to import relief under—
							(A)chapter 1;
			 or
							(B)chapter 1 of title
			 II of the Trade Act of 1974 (19
			 U.S.C. 2251 et seq.).
							655.Rate after
			 termination of import reliefOn the date on which import relief under
			 this chapter is terminated with respect to an article, the rate of duty on that
			 article shall be the rate that would have been in effect, but for the provision
			 of such relief.
					656.Termination of
			 relief authorityNo import
			 relief may be provided under this chapter with respect to any article after the
			 date that is 5 years after the date on which the Agreement enters into
			 force.
					657.Compensation
			 authorityFor purposes of
			 section 123 of the Trade Act of 1974
			 (19 U.S.C. 2133), any import relief provided by the President under this
			 chapter shall be treated as action taken under chapter 1 of title II of such
			 Act (19 U.S.C. 2251 et seq.).
					658.Confidential
			 business informationThe
			 President may not release information received in connection with an
			 investigation or determination under this chapter which the President considers
			 to be confidential business information unless the party submitting the
			 confidential business information had notice, at the time of submission, that
			 such information would be released by the President, or such party subsequently
			 consents to the release of the information. To the extent a party submits
			 confidential business information, the party shall also provide a
			 nonconfidential version of the information in which the confidential business
			 information is summarized or, if necessary, deleted.
					3Cases Under Title
			 II of the Trade
			 Act of 1974
					661.Findings and
			 action on goods of Colombia
						(a)Effect of
			 ImportsIf, in any investigation initiated under chapter 1 of
			 title II of the Trade Act of 1974 (19
			 U.S.C. 2251 et seq.), the Commission makes an affirmative determination (or a
			 determination which the President may treat as an affirmative determination
			 under such chapter by reason of section 330(d) of the
			 Tariff Act of 1930), the Commission
			 shall also find (and report to the President at the time such injury
			 determination is submitted to the President) whether imports of the article of
			 Colombia that qualify as originating goods under section 623(b) are a
			 substantial cause of serious injury or threat thereof.
						(b)Presidential
			 Determination Regarding Imports of ColombiaIn determining the
			 nature and extent of action to be taken under chapter 1 of title II of the
			 Trade Act of 1974 (19 U.S.C. 2251 et
			 seq.), the President may exclude from the action goods of Colombia with respect
			 to which the Commission has made a negative finding under subsection
			 (a).
						EProcurement
				671.Eligible
			 productsSection 308(4)(A) of
			 the Trade Agreements Act of 1979 (19
			 U.S.C. 2518(4)(A)) is amended—
					(1)by striking
			 or at the end of clause (vi);
					(2)by striking the
			 period at the end of clause (vii) and inserting ; or; and
					(3)by adding at the
			 end the following new clause:
						
							(viii)a party to the
				United States-Colombia Trade Promotion Agreement, a product or service of that
				country or instrumentality which is covered under that agreement for
				procurement by the United
				States.
							.
					FOffsets
				681.Customs user
			 fees
					(a)In
			 GeneralSection 13031(j)(3)(A) of the Consolidated Omnibus Budget
			 Reconciliation Act of 1985 (19 U.S.C. 58c(j)(3)(A)) shall be applied by
			 extending by 155 days the date in effect on the date of the enactment of this
			 Act after which fees may not be charged under paragraphs (9) and (10) of
			 subsection (a) of such section 13031.
					(b)Other
			 FeesSection 13031(j)(3)(B)(i) of the Consolidated Omnibus Budget
			 Reconciliation Act of 1985 (19 U.S.C. 58c(j)(3)(B)(i)) shall be applied by
			 extending by 155 days the date in effect on the date of the enactment of this
			 Act after which fees may not be charged under paragraphs (1) through (8) of
			 subsection (a) of such section 13031.
					682.Time for
			 payment of corporate estimated taxes
					(a)Corporate
			 Estimated Tax Due in 2012The percentage under subparagraph (B)
			 of section 401(1) of the Tax Increase Prevention and Reconciliation Act of 2005
			 (Public Law 109–222; 26 U.S.C. 6655 note) in effect on the date of the
			 enactment of this Act is increased by 1 percentage point.
					(b)Corporate
			 Estimated Tax Due in 2013The percentage under subparagraph (C)
			 of section 401(1) of the Tax Increase Prevention and Reconciliation Act of 2005
			 (Public Law 109–222; 26 U.S.C. 6655 note) in effect on the date of the
			 enactment of this Act is increased by 2 percentage points.
					VIIUnited
			 States-Panama Free Trade Agreement and United States-Korea Free Trade
			 Agreement
			701.Sense of
			 CongressIt is the sense of
			 Congress that the President should submit to Congress the United States-Panama
			 Free Trade Agreement and United States-Korea Free Trade Agreement and work to
			 ensure the approval and entry into force of such Agreements with respect to the
			 United States.
			VIIIRepeal of
			 Patient Protection and Affordable Care Act
			801.RepealEffective as of the enactment of the Patient
			 Protection and Affordable Care Act, such Act is repealed, and the provisions of
			 law amended or repealed by such Act are restored or revived as if such Act had
			 not been enacted.
			
